Exhibit 10.3
EXECUTION COPY
FIRST AMENDED AND RESTATED FORBEARANCE AGREEMENT
AND AMENDMENT TO CREDIT AGREEMENTS
     THIS FIRST AMENDED AND RESTATED FORBEARANCE AGREEMENT AND AMENDMENT TO
CREDIT AGREEMENTS (this “Agreement”) is entered into as of the 19th day of
December, 2008 (the “Forbearance Effective Date”) by and among THE BORROWERS
listed on Schedule 1 hereto (each, a “Borrower” and collectively, the
“Borrowers”), FRANKLIN CREDIT MANAGEMENT CORPORATION, a Delaware corporation
(“FCMC”), in its capacity as account party for certain Letters of Credit (as
defined below), as a Guarantor and as servicer, FRANKLIN CREDIT ASSET
CORPORATION, a Delaware corporation (“Franklin Asset”), as a Borrower, FRANKLIN
CREDIT HOLDING CORPORATION, a Delaware corporation (“Holding”), as a Guarantor,
and THE HUNTINGTON NATIONAL BANK (“Huntington” or “Lender”).
RECITALS:
     WHEREAS, certain of the Borrowers, FCMC and Huntington (as
successor-in-interest to Sky Bank) are parties to that certain Master Credit and
Security Agreement, dated as of October 13, 2004, as the same has been amended,
supplemented, restated or otherwise modified prior to the date of this Agreement
(the “Franklin Master Agreement”), pursuant to which Huntington holds certain
outstanding loans made to the applicable Borrowers (the “Franklin Master Term
Loans”, which term shall be exclusive of loans evidenced by (i) a certain Flow
2006 F Corp. note in the original principal amount of $19,863,972.93, (ii) a
certain FCMC 2006 M Corp. note in the original principal amount of
$16,183,766.66, and (iii) a certain FCMC 2006 K Corp. note in the original
principal amount of $14,433,383.90, together the “Static Loans”), which Franklin
Master Term Loans are secured by, among other things, certain Mortgage Loans as
provided in the Franklin Master Agreement and the other agreements entered into
in connection therewith; and
     WHEREAS, FCMC and Huntington (as successor-in-interest to Sky Bank) are
parties to that certain Flow Warehousing Credit and Security Agreement, dated as
of August 11, 2006, as the same has been amended, supplemented, restated or
otherwise modified prior to the date of this Agreement (the “Franklin
Warehousing Agreement”), pursuant to which Huntington holds certain outstanding
loans made to FCMC and in connection therewith has issued certain outstanding
letters of credit for the account of FCMC (collectively, the “Franklin
Warehousing Credits”), which loans and letters of credit are secured by, among
other things, certain Mortgage Loans as provided in the Franklin Warehousing
Agreement and the other agreements entered into in connection therewith; and
     WHEREAS, FCMC and Huntington (as successor-in-interest to Sky Bank) are
parties to that certain Term Loan and Security Agreement, dated as of
February 22, 1995, as the same has been amended, supplemented, restated or
otherwise modified prior to the date of this Agreement (the “Franklin Term Loan
Agreement”), pursuant to which Huntington holds certain outstanding loans made
to FCMC (the “Franklin Revolving Loans”), which loans are secured by, among
other things, certain Mortgage Loans as provided in the Franklin Term Loan
Agreement and the other agreements entered into in connection therewith (the
Franklin Master Agreement, the Franklin Warehousing Agreement and the Franklin
Term Loan Agreement are collectively referred to as,

 



--------------------------------------------------------------------------------



 



the “Credit Agreements,” and the Franklin Master Term Loans, the Franklin
Warehousing Credits and the Franklin Revolving Loans are collectively referred
to as the “Commercial Loans”); and
     WHEREAS, as of the date hereof certain of the Borrowers and FCMC are in
default of the following provisions of the Credit Agreements as applicable:
A. Franklin Master Agreement:
(i) certain Borrowers have failed to pay at the respective maturity dates set
forth in the column designated as “Maturity Date” on Schedule 2 to the Existing
Forbearance Agreement certain of the Commercial Loans, including without
limitation: (1) Flow 2001 I Corp. in the original principal sum of $2,954,397.38
dated 11/08/2001 (2) FCMC K Corp. in the original principal sum of $2,390,573.56
dated 11/12/2004, (3) FCMC 2004 K Corp. in the original principal sum of
$7,129,066.00 dated 11/19/2004, (4) FCMC 2001 C Corp. in the original principal
sum of $607,606.49 dated 11/15/2001;
     (ii) FCMC and its Subsidiaries have failed to maintain the minimum net
worth requirements set forth in the Credit Agreements;
     (iii) by not maintaining the required minimum net worth, FCMC has breached
a covenant to comply with laws, rules and regulations, including minimum net
worth requirements under certain governmental licenses to hold and service
mortgage loans; and
     (iv) certain of the Borrowers have failed to make the scheduled monthly
payments due on or before October 5, 2008, on each of the Static Loans;
(the defaults set forth in clauses (A)(i), (ii), (iii) and (iv) above shall be
referred to as the “Franklin Master Acknowledged Defaults”.
B. Franklin Warehousing Agreement:
(i) the Franklin Master Acknowledged Defaults are defaults under the Franklin
Warehousing Agreement;
(ii) certain of the Borrowers may be in default of various other provisions of
the Franklin Warehousing Agreement; and
(iii) by not maintaining the required minimum net worth, FCMC has breached a
covenant to comply with laws, rules and regulations, including minimum net worth
requirements under certain governmental licenses to hold and service mortgage
loans;
(the defaults set forth in clauses (B) (i), (ii) and (iii) above shall be
referred to as the “Franklin Warehousing Acknowledged Defaults”.
C. Franklin Term Loan Agreement:
(i) the Franklin Master Acknowledged Defaults are defaults under the Franklin
Term Loan Agreement;

Page 2



--------------------------------------------------------------------------------



 



(ii) certain of the Borrowers may be in default of various other provisions of
the Franklin Term Loan Agreement; and
(iii) by not maintaining the required minimum net worth, FCMC has breached a
covenant to comply with laws, rules and regulations, including minimum net worth
requirements under certain governmental licenses to hold and service mortgage
loans;
(the defaults set forth in clauses (C) (i), (ii) and (iii) above shall be
referred to as the “Franklin Term Loan Acknowledged Defaults”, and together with
the Franklin Master Acknowledged Defaults and the Franklin Warehousing
Acknowledged Defaults , the “Acknowledged Defaults”); and
     WHEREAS, FCMC, the Borrowers and Lender are parties to that certain
Forbearance Agreement and Amendment to Credit Agreements dated as of
December 28, 2007, as the same has been amended, supplemented, restated or
otherwise modified prior to the date of this Agreement (the “Existing
Forbearance Agreement”), pursuant to the terms of which Lender agreed not to
exercise its rights to initiate proceedings to foreclose or otherwise realize
upon the Collateral which secures the Obligations of FCMC and the Borrowers as a
consequence of the defaults acknowledged therein; and
     WHEREAS, the Loan Parties and Lender wish to continue to make the Credit
Agreements subject to the terms of this Agreement, on the terms and conditions
set forth herein, in order to, among other things, (a) consolidate the
Commercial Loans and establish the aggregate outstanding principal amounts
thereof as of December 28, 2007 into (i) a term loan facility in the amount of
$600,000,000 (“Tranche A”), (ii) a term loan facility in the amount of
$323,264,057.11, divided into the following sub-tranches: a sub-tranche of
$79,051,123.50 (“Tranche B-1”), a sub-tranche of $61,110,686.61 (“Tranche B-2”),
an additional sub-tranche of $79,051,123.50 (“Tranche B-3”), a further
additional sub-tranche of $79,051,123.50 (“Tranche B-4”) and a sub-tranche of
$25,000,000 (“Tranche B-5”) (Tranche B-1, Tranche B-2, Tranche B-3, Tranche B-4
and Tranche B-5 are collectively, “Tranche B”), and (iii) a term loan facility
in the amount of $125,000,000 (“Tranche C”), (b) maintain a revolving credit
facility and establish a sub-limit for Letters of Credit to the Borrowers in the
amount of up to $10,000,000 and maintain a separate existing letter of credit
facility in an amount not to exceed $5,500,000 for Letters of Credit (“Tranche
D”), (c) maintain each of Tranche A, Tranche B, Tranche C and Tranche D as a
full recourse obligation of each Borrower, and make each Borrower (including
Franklin Asset and the Trusts) jointly and severally liable for the repayment of
Tranche A, Tranche B, Tranche C and Tranche D, and (d) reaffirm all obligations,
liabilities and Liens and grant Liens on substantially all assets of each Loan
Party, including without limitation all of the collateral which secures the
Commercial Loans; and
     WHEREAS, in order to induce Lender to enter into this Agreement, each
Guarantor is willing to provide a guaranty agreement and to secure its
obligations thereunder with a Lien on substantially all of its assets; and
     WHEREAS, FCMC desires to reorganize the corporate structure of itself and
its Subsidiaries (the “Reorganization”) in order to (a) establish Franklin
Credit Holding Corporation, a newly formed Delaware corporation, inter alia, as
a public company, which, immediately after the filing at the Delaware Secretary
of State of a Certificate of Merger of Franklin Merger Sub,

Page 3



--------------------------------------------------------------------------------



 



Inc. into FCMC (the “Certificate of Merger”) will deliver a Guaranty to Lender
and grant a security interest to Lender in all of its assets and will become the
parent company of the following four (4) direct subsidiaries: (1) FCMC, which
will remain a Guarantor and reaffirm its grant to Lender of security interests
in all of its assets, (2) Franklin Asset, which will become a Borrower, own the
Capital Stock of all of the Subsidiaries (other than Tribeca and Subsidiaries
thereof) which are presently Borrowers and will grant to Lender security
interests in all of its assets, (3) Franklin Credit Loan Servicing, LLC, a newly
formed Delaware limited liability company (“Franklin Servicing LLC”), which will
service consumer mortgage loans in selected states to the extent set forth in
this Agreement, and (4) Tribeca Lending Corp. (“Tribeca”), which will remain a
Borrower, own the Capital Stock of all of its present Subsidiaries, reaffirm its
grant to Lender of security interests in all of its assets, and continue to own
all REO Properties of all the Loan Parties; (b) establish Franklin Trust, the
sole certificate holder of which is Lender, as pledgee of Franklin Asset, and
cause Franklin Trust to guaranty all obligations of the Loan Parties to Lender
and grant security interests to Lender in all of its assets, and (c) establish
Tribeca Trust, the sole certificate holder of which is Lender, as pledge of
Tribeca, and cause Tribeca Trust to guaranty all obligations of the Loan Parties
to Lender and grant security interests to Lender in all of its assets.
     WHEREAS, in connection with the Credit Agreements, the Commercial Loans and
the Existing Forbearance Agreement, certain of the Borrowers and FCMC entered
into promissory notes, security agreements, certificates, letter of credit
reimbursement agreements, pledge agreements, control agreements, joinder
agreements, counterpart signature pages, assignments, guaranties, banking
services agreements, hedging agreements, cash management agreements, consent
agreements, collateral agreements, amendments, modification agreements,
instruments and financing statements and other loan documents (each of the
foregoing, together with each Credit Agreement, this Agreement, the FCMC
Guaranty, each other Guaranty and all other agreements executed in connection
herewith or with any of the foregoing, a “Loan Document” and collectively, the
“Loan Documents”); and
     WHEREAS, as of December 5, 2008, the Borrowers owe to Lender, without
offset, claim, recoupment or dispute, the outstanding aggregate principal
balances of the Commercial Loans pursuant to the respective Tranches and in
respect of the Static Loans, as are set forth on Schedule 3 hereto, together
with interest, fees, expenses, and other charges pursuant to the Credit
Agreements; and
     WHEREAS, by reason of the Acknowledged Defaults, Lender has no obligation
to make any additional advance on any Loan Document, and Lender is entitled to
immediately exercise any right, power or remedy permitted thereto by law or any
provision of the Loan Documents; and
     WHEREAS, each Loan Party has requested that Lender forbear, pursuant to the
terms of this Agreement, from the exercise of its rights under the Loan
Documents to initiate proceedings to foreclose or otherwise realize upon the
Collateral which secures the Obligations of Guarantor and Borrowers as a
consequence of the Acknowledged Defaults and consent to the Reorganization, and
each Loan Party acknowledges that Lender is entitled to exercise all rights and
remedies available to Lender under the Loan Documents; and
     WHEREAS, each Loan Party acknowledges that Lender is granting and
continuing the forbearance as provided in this Agreement in consideration and
reliance upon the promises and agreements of each Loan Party contained in this
Agreement, and each Loan Party acknowledges

Page 4



--------------------------------------------------------------------------------



 



and agrees that all actions taken by Lender prior to the date hereof have been
reasonable and appropriate under the circumstances.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Loan Party acknowledges and
agrees that all of the recitals set forth above are true and correct and are
incorporated into this Agreement by this reference, and the parties hereto,
intending to be legally bound, hereby agree as follows:
     1. Forbearance, Ratification and Reaffirmation, Joinder.
     (a) Absent a Forbearance Default, Lender, prior to May 15, 2009 (the
“Forbearance Date”), agrees not to initiate collection proceedings or exercise
its remedies under the Loan Documents in respect of any Commercial Loan against
any Loan Party or any Collateral or elect to have interest accrue under the
respective Loan Documents at the stated rate applicable after default. In
addition, absent the occurrence and continuance of a Forbearance Default, prior
to May 15, 2009, Lender agrees not to initiate collection proceedings or
exercise its remedies under the Loan Documents in respect of any Static Loan
against any Loan Party or any Collateral for such Static Loan or elect to have
interest accrue under the respective Loan Documents at the stated rate
applicable after default. Each Loan Party acknowledges and agrees that, except
as specifically set forth in this Agreement, Lender (i) reserves the right to
enforce each and every term of any Loan Document; (ii) is under no duty or
obligation of any kind or any nature to grant any Loan Party any additional
period of forbearance beyond the Forbearance Date; (iii) shall not be construed
to waive, relinquish or estop Lender from asserting Lender’s rights under any
Loan Document or applicable law; and (iv) shall be under no impediment to
Lender’s right to pursue any and all remedies available to it on or after the
Forbearance Date or immediately upon the occurrence of a Forbearance Default.
     (b) Each Loan Party agrees that (i) all Obligations under the Loan
Documents are the valid and binding obligations of each Loan Party respectively
and are enforceable in accordance with the terms thereof, except as modified by
this Agreement; (ii) the Obligations of each Borrower evidenced by each
promissory note executed in connection with any Loan Document, including without
limitation, each promissory note executed in connection with each Commercial
Loan and the Existing Forbearance Agreement, executed and delivered by any
Borrower are valid and binding without any present right of offset, claim,
defense or recoupment of any kind and are hereby ratified and confirmed in all
respects and that the outstanding principal balance of each Commercial Loan and
each Tranche and each Static Loan as of the date set forth in Schedule 3 hereto
is set forth on Schedule 3 hereto; (iii) FCMC agrees that all of its obligations
under the FCMC Guaranty are valid and binding without any present right of
offset, claim, defense or recoupment of any kind and are hereby ratified and
confirmed in all respects; and (iv) the Liens and security interests granted to
Lender with respect to each Mortgage Loan and other Collateral pledged as
security for all Obligations of the Loan Parties under the Loan Documents are
valid and binding and are enforceable in accordance with the terms thereof,
except as modified by this Agreement and are hereby ratified and confirmed in
all respects.

Page 5



--------------------------------------------------------------------------------



 



     (c) Joinder.
     (i) Franklin Asset hereby agrees to be obligated as a Borrower under the
terms of this Agreement, the Credit Agreements and the other Loan Documents,
and, effective upon the satisfaction of the conditions precedent set forth in
this Agreement, all references to “Borrower” and “Borrowers” thereunder and
under the Loan Documents shall include Franklin Asset as well as each Borrower
listed on Schedule 1 attached hereto.
     (ii) Franklin Asset hereby adopts and assumes this Agreement, the Credit
Agreements, and each other Loan Document in full, and acknowledges that it is
jointly and severally liable for, the payment, discharge, satisfaction and
performance of all Obligations under this Agreement, the Credit Agreements and
the other Loan Documents.
     2. Certain Defined Terms. All capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Franklin Master Agreement. As used herein, the following terms shall have the
following meanings (all terms defined in this Section 2 or in other provisions
of this Agreement in the singular to have the same meanings when used in the
plural and vice versa):
     “Accepted Servicing Practices” shall mean, with respect to any Mortgage
Loan, accepted and prudent mortgage servicing practices (including collection
procedures) generally acceptable to prudent mortgage lending institutions which
service mortgage loans of the same type as such Mortgage Loans in the
jurisdiction where the related mortgaged property is located and in a manner
consistent with (i) the policies and practices in existence as of the Original
Forbearance Effective Date for a period of 60 days after such date and
(ii) thereafter with the standards and procedures described in the policies
delivered to Lender pursuant to Section 11(c) (or if FCMC fails to deliver such
standards and policies, with the standards and policies prescribed by Lender).
     “Acknowledged Defaults” shall have the meaning assigned to that term in the
recitals of this Agreement.
     “Advance” or “Advances” shall mean one or more of the Tranche A Advances,
the Tranche B Advances, the Tranche C Advances or the Tranche D Advances, or any
combination thereof.
     “Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
the possession, directly or indirectly, of the power (a) to vote 10% or more of
the securities (on a fully diluted basis) having ordinary voting power for the
directors or managing general partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise.
     “Agreement” shall have the meaning assigned to that term in the Preamble of
this Agreement.

Page 6



--------------------------------------------------------------------------------



 



     “Amendment No. 1” shall mean a certain Joinder and Amendment No. 1 to the
Existing Forbearance Agreement.
     “Amendment No. 2” shall mean a certain Amendment No. 2 to the Existing
Forbearance Agreement.
     “Applicable Collections Amount” shall have the meaning assigned thereto in
Section 5(d).
     “Applicable Margin” shall mean, with respect to each Advance listed below,
the percentage set forth below opposite such Advance:

         
Tranche A Advance
    2.25 %
Tranche B Advance
    2.75 %
Tranche D Advance
    2.50 %

     “Application and Agreement for Letter of Credit” shall mean an application
and agreement for standby letter of credit by, between and among any Loan Party,
on the one hand, and Lender, on the other hand, in a form provided by Lender,
either as originally executed or as it may from time to time be supplemented,
modified, amended, renewed or extended.
     “Approved Expenses” shall mean those expenses of Holding and its
Subsidiaries as shall be approved by Lender in its sole discretion, and which
shall include the expenses of Holding and its Subsidiaries in the ordinary
course of business, including without limitation, all fees and expenses as
described in Section 40 of this Agreement, out-of-pocket collection advances,
expenses related to the maintenance of REO Properties, fees and expenses of
custodians and trustees incurred in the ordinary course of business relating to
the Collateral, all fees and charges in respect of Letters of Credit and banking
services provided for the account of any Loan Party and costs of any litigation
to require sellers of Mortgage Loans pledged to Lender to repurchase such loans
because of fraud, misrepresentation or breach of warranty, in each case at the
discretion of Lender.
     “Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended by the Bankruptcy Reform Act and as further
amended from time to time, or any successor statute.
     “Bankruptcy Reform Act” shall mean the Bankruptcy Abuse Prevention and
Consumer Protection Act of 2005, effective as of October 17, 2005.
     “Borrower” and “Borrowers” shall have the meanings assigned to such terms
in the Preamble of this Agreement.
     “Business Day” or “business day” shall mean any day other than a Saturday,
Sunday or other day on which commercial banks are required or authorized to
close under the laws of the State of Ohio, and if such day relates to a
determination of LIBOR, means any such day on which dealings in U. S. dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

Page 7



--------------------------------------------------------------------------------



 



     “Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
other equity interests in an entity however designated, any membership interests
in a limited liability company, any and all similar ownership interests in a
Person, in each case whether certificated or uncertificated, and any and all
warrants or options to purchase any of the foregoing.
     “Cash Flow Available for Debt Service” shall have the meaning assigned to
that term in Section 12(d).
     “Change of Control” shall mean, (a) with respect to Holding, the
replacement of a majority of the board of directors from the directors who
constituted the board of directors on the Original Forbearance Effective Date
for any reason other than death or disability, and such replacement shall not
have been approved by such board of directors, as constituted on the Original
Forbearance Effective Date (or as changed over time with the approval of the
then existing board of directors of Holding); or (b) with respect to Holding, a
Person or Persons acting in concert, as a result of a tender or exchange offer,
open market purchases, privately negotiated purchases, exercise of the stock
pledge or otherwise, shall have become the beneficial owner (within the meaning
of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of equity
securities of Holding representing more than 20% of the combined voting power of
the outstanding securities of Holding, ordinarily having the right to vote in
the election of directors from the beneficial owners as of the Original
Forbearance Effective Date; or (c) with respect to any Loan Party other than
Holding, the failure of Holding to own, directly or indirectly and free and
clear of any adverse claims (other than Liens securing the Obligations), 100% of
the issued and outstanding Capital Stock of such Borrower.
     “Collateral” shall have the meaning assigned to such term in a certain
Security Agreement dated November 15, 2007, as well as in the Credit Agreements,
executed and delivered to Lender by FCMC and certain Borrowers and shall include
without limitation all monies owing to any Loan Party from taxing authorities,
all amounts owing pursuant to any deposit account or securities account of any
Loan Party, any commercial tort or other claim of any Loan Party, certain real
property interests of FCMC at 6 Harrison Street—Unit 6, New York, New York,
granted to Lender, and certain real property interests of FCMC in respect to the
Proprietary Leases.
     “Collections” shall mean, without duplication, all collections,
distributions, dividends, payments and other proceeds in respect of principal,
interest, net liquidation proceeds or insurance proceeds, or Interest Rate Hedge
Agreements from whatever source, received by or for the account of any Loan
Party, or received by Lender on or in respect of any Mortgage Loan(s) or
otherwise constituting part of the Collateral, including without limitation
(i) the net cash proceeds received by any Loan Party or any of its Affiliates,
together with any non-offered securities issued, in connection with the
securitization or sale of any Mortgage Loan, and (ii) the related proceeds of
any liquidation, collection, sale, receipt, appropriation or realization upon
the Collateral, net of (iii) cash reserves for Escrow Deposits and Approved
Expenses.
     “Commercial Loans” shall have the meaning assigned to that term in the
recitals of this Agreement.

Page 8



--------------------------------------------------------------------------------



 



     “Commitments” shall mean, collectively, the Tranche A Commitments, the
Tranche B Commitments, the Tranche C Commitments and the Tranche D Commitments.
     “Credit Agreements” shall have the meaning assigned to that term in the
recitals of this Agreement.
     “Debt Service” shall have the meaning assigned to that term in
Section 12(d).
     “Escrow Deposits” shall mean, with respect to any Mortgage Loan, the
amounts constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges and any other payments actually received by the
servicer or Lender, which are required to be escrowed by the related mortgagor
with the related mortgagee pursuant to any mortgage or any other document.
     “Existing Forbearance Agreement” shall have the meaning assigned to that
term in the recitals of this Agreement.
     “FCMC” shall have the meaning assigned to that term in the Preamble of this
Agreement.
     “FCMC Guaranty” shall mean the Guaranty dated as of the Original
Forbearance Effective Date and made by FCMC in favor of Lender, as the same may
be amended, supplemented or otherwise modified and in effect from time to time
in accordance with the terms thereof.
     “Forbearance Effective Date” shall have the meaning assigned to that term
in the Preamble of this Agreement.
     “Franklin Asset” shall have the meaning assigned to that term in the
Preamble of this Agreement.
     “Franklin Master Acknowledged Defaults” shall have the meaning assigned to
that term in the recitals of this Agreement.
     “Franklin Master Agreement” shall have the meaning assigned to that term in
the recitals of this Agreement.
     “Franklin Master Term Loans” shall have the meaning assigned to that term
in the recitals of this Agreement.
     “Franklin Revolving Loans” shall have the meaning assigned to that term in
the recitals of this Agreement.
     “Franklin Servicing LLC” shall have the meaning assigned to that term in
the recitals of this Agreement.
     “Franklin Term Loan Acknowledged Defaults” shall have the meaning assigned
to that term in the recitals of this Agreement.

Page 9



--------------------------------------------------------------------------------



 



     “Franklin Term Loan Agreement” shall have the meaning assigned to that term
in the recitals of this Agreement.
     “Franklin Trust” shall mean FRANKLIN CREDIT TRUST SERIES I, a Delaware
statutory trust, the sole certificate holder of which will be Lender, as pledge
of Franklin Asset.
     “Franklin Warehousing Acknowledged Defaults” shall have the meaning
assigned to that term in the recitals of this Agreement.
     “Franklin Warehousing Agreement” shall have the meaning assigned to that
term in the recitals of this Agreement.
     “Franklin Warehousing Credits” shall have the meaning assigned to that term
in the recitals of this Agreement.
     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any court or arbitrator having jurisdiction over any Loan
Party, any of their Affiliates or any of their properties.
     “Guarantor” shall mean each of Holding, FCMC, Franklin Trust, Tribeca Trust
and any other Person which has become obligated to Lender in respect of the
Obligations under any Loan Document pursuant to the terms of a Guaranty.
     “Guaranty” by any Guarantor means any obligation, contingent or otherwise,
of a Guarantor guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person in any manner, whether
directly or indirectly, and including any obligation of a Guarantor, directly or
indirectly, (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or other obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the holder of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of such Person so as to enable such
Person to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guaranty shall not include
endorsements for collection or deposit in the ordinary course of business.
     “Holding” shall have the meaning assigned to that term in the Preamble of
this Agreement.
     “Huntington” shall have the meaning assigned to that term in the Preamble
of this Agreement.
     “Indebtedness” shall mean, for any Person: (a) obligations created, issued
or incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or

Page 10



--------------------------------------------------------------------------------



 



otherwise, to repurchase such property from such Person); (b) obligations of
such Person to pay the deferred purchase or acquisition price of Property or
services, other than trade accounts payable (other than for borrowed money)
arising, and accrued expenses incurred, in the ordinary course of business;
(c) indebtedness of others secured by a Lien on the property of such Person,
whether or not the respective Indebtedness so secured has been assumed by such
Person; (d) obligations (contingent or otherwise) of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for account of such Person; (e) capital lease obligations
of such Person; (f) obligations of such Person under repurchase agreements or
like arrangements; (g) indebtedness of others guaranteed by such Person; (h) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; (i) indebtedness of general
partnerships of which such Person is a general partner; and (j) any other
indebtedness of such Person evidenced by a note, bond, debenture or similar
instrument.
     “Interest Period” shall mean, with respect to any Advance, (i) initially,
the period commencing on any funding date with respect to such Advance and
ending on the calendar day prior to the Payment Date of the next succeeding
month (except with respect to a Tranche C Advance, as to which the “Interest
Period” shall commence on the Tranche C Accrual Date) (ii) thereafter, each
period commencing on the Payment Date of one month and ending on the calendar
day prior to the Payment Date of the next succeeding month; provided, that if
any Interest Period would otherwise expire on a day which is not a business day,
such Interest Period shall be extended to the next succeeding business day;
provided, however, that if such next succeeding business day occurs in the
following calendar month, then such Interest Period shall expire on the
immediately preceding business day, and provided further that interest shall
continue to accrue on all amounts due and payable hereunder that remain unpaid
on the applicable Termination Date until such time as such amounts are paid in
full.
     “Interest Rate” shall mean, for each day in respect of (a) the Tranche A
Advances, the Tranche B Advances or the Tranche D Advances, as applicable, a per
annum rate equal to LIBOR for that day plus the relevant Applicable Margin, and
(b) the Tranche C Advances, a rate of 20% per annum.
     “Interest Rate Hedge Agreement” shall mean an interest rate swap, cap or
collar agreement or any other hedging arrangements providing for protection
against fluctuations in interest rates or the exchange of nominal interest
obligations, either generally or under specific contingencies.
     “Lender” shall have the meaning assigned to that term in the Preamble of
this Agreement.
     “Letter of Credit” shall mean any letter of credit issued by Lender for the
account of any Loan Party, either as originally issued or as the same may, from
time to time, be amended or otherwise modified, extended or replaced.
     “Letter of Credit Facing Fee” shall mean, with respect to each issued and
outstanding Letter of Credit, a facing fee payable to Lender, for its own
account, at the rate of 0.125% per annum multiplied by the average daily undrawn
amount of such Letter of Credit during the period in respect of which such fee
is paid.

Page 11



--------------------------------------------------------------------------------



 



     “Letter of Credit Exposure” shall mean, as of any date of determination,
the aggregate undrawn stated amount of all outstanding Letters of Credit plus
the aggregate of all amounts drawn under Letters of Credit for which Lender has
not yet received payment or reimbursement (whether from any Loan Party or from
the proceeds of Tranche D Advances or otherwise).
     “LIBOR” shall mean, for each day during an Interest Period with respect to
an Advance, the rate per annum obtained by dividing (1) the actual or estimated
per annum rate, or the arithmetic mean of the per annum rates, of interest for
deposits in U.S. dollars for one (1) month, as determined by Lender in its
discretion based upon information which appears on page LIBOR01, captioned
British Bankers Assoc. Interest Settlement Rates, of the Reuters America
Network, a service of Reuters America Inc. (or such other page that may replace
that page on that service for the purpose of displaying London interbank offered
rates; or, if such service ceases to be available or ceases to be use by Lender,
such other reasonably comparable money rate service as Lender may select) or
upon information obtained from any other reasonable procedure, as of two banking
days prior to the commencement of such Interest Period; by (2) an amount equal
to one minus the stated maximum rate (expressed as a decimal), if any, of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) that is specified on each date LIBOR is
determined by the Board of Governors of the Federal Reserve System (or any
successor agency thereto) for determining the maximum reserve requirement with
respect to eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of such Board) maintained by a member bank of such
system, or any other regulations of any Governmental Authority having
jurisdiction with respect thereto, all as conclusively determined by Lender. As
used herein, “banking day” shall mean any day other than a Saturday or a Sunday
on which banks are open for business in Columbus, Ohio, and on which banks in
London, England, settle payments. Subject to any maximum or minimum interest
rate limitation specified herein or by applicable law, LIBOR shall change
automatically without notice to any Loan Party immediately on the first day of
each Interest Period, with any change thereto effective as of the opening of
business on the day of any change.
     “LIBOR Advance” shall mean an Advance which bears an Interest Rate based on
LIBOR.
     “Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), other charge or security
interest, or any preference, priority or other agreement or preferential
arrangement of any kind or nature whatsoever.
     “Loan Document” and “Loan Documents” shall have the meanings assigned to
such terms in the recitals of this Agreement.
     “Loan Parties” shall mean the Borrowers and the Guarantors collectively,
and “Loan Party” means any Borrower, any Guarantor, and any other Person which
has become obligated to Lender under the terms of this Agreement or any other
Loan Document pursuant to a joinder, supplement or guaranty agreement and other
Loan Documents satisfactory to Lender in its sole and absolute discretion.
     “Mandatory Prepayment Event” shall mean:

Page 12



--------------------------------------------------------------------------------



 



     (a) any sale, transfer or other disposition of any property of any Loan
Party (other than Tribeca), including without limitation pursuant to any
repurchase of Mortgage Loans; or
     (b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property of any
Loan Party (other than Tribeca); or
     (c) the incurrence by any Loan Party (other than Tribeca) of any
Indebtedness for borrowed money other than Subordinated Indebtedness; or
          (d) the receipt by any Loan Party (other than Tribeca) of the proceeds
of (i) any settlement or monetary judgment in respect of any claim, litigation
or other similar proceeding or (ii) any tax refund or other amount owing by any
taxing authority or other Governmental Authority.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
operations, business, properties, liabilities (actual or contingent), condition
(financial or otherwise) or prospects of the Loan Parties taken as a whole,
(b) the ability of any Loan Party to perform in all material respects its
Obligations under this Agreement or any obligations under any of the Loan
Documents to which it is a party, (c) the validity or enforceability in all
material respects of any of the Loan Documents, (d) the rights and remedies of
Lender under any of the Loan Documents (including without limitation Lender’s
ability to foreclose upon any Collateral or to exercise any of its other rights
or remedies under any of the Loan Documents, whether as a secured party under
the Uniform Commercial Code, in equity, at law or otherwise), (e) the timely
payment of the principal of or interest on the Advances or other amounts payable
in connection therewith or (f) the Collateral.
     “Minimum Tranche A Payment Amount” shall mean (i) with respect to any
Payment Date other than the Tranche A Termination Date, $5,400,000, and
(ii) with respect to the Tranche A Termination Date, the amount necessary to
repay the aggregate outstanding unpaid principal balance of the Tranche A
Advances in full.
     “Minimum Tranche B Payment Amount” shall mean (i) with respect to any
Payment Date other than the Tranche B Termination Date, $750,000, which amount
will be allocated first to Tranche B-1 Advances, second to Tranche B-2 Advances,
third to Tranche B-3 Advances, fourth to Tranche B-4 Advances, and fifth to
Tranche B-5 Advances and (ii) with respect to the Tranche B Termination Date,
the amount necessary to repay the aggregate outstanding unpaid principal balance
of the Tranche B Advances in full.
     “Mortgage” shall mean, with respect to any Mortgage Loan, the mortgage,
deed of trust, security deed or other instrument which creates a Lien on the fee
simple or a leasehold estate in the real property securing such Mortgage Loan.
     “Mortgage Loan” shall mean any mortgage loan in which any Loan Party has an
interest, whether or not any applicable custodian has been instructed to hold
for Lender (pursuant to an applicable custodial agreement or otherwise in the
case of any Mortgage Loan not held by Lender

Page 13



--------------------------------------------------------------------------------



 



as custodian) and which mortgage loan includes, without limitation, (i) a
mortgage note, the related Mortgage and all other mortgage loan documents and
(ii) all right, title and interest of any Loan Party in and to the related
mortgaged property.
     “Net Proceeds” shall mean, with respect to any Mandatory Prepayment Event,
(a) the cash proceeds received in respect of such Mandatory Prepayment Event,
including (i) any cash received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), (ii) in the case of a casualty or
other insured damage to any property or asset of any Loan Party, insurance
proceeds, and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, in each case net of (b) the sum of (i) all
reasonable and customary fees and out-of-pocket expenses paid to third parties
(other than Affiliates) in connection with such Mandatory Prepayment Event, and
(ii) in the case of a sale, transfer or other disposition of an asset or a
casualty, a condemnation or similar proceeding, or the receipt of any tax
refund, the amount of all payments required to be made as a result of such
Mandatory Prepayment Event to repay Indebtedness (other than Advances) secured
by such asset.
     “Net Worth” shall mean, with respect to any Person, the excess of the total
assets of such Person over the total liabilities of such Person, as determined
in accordance with GAAP.
     “Note” shall mean each Tranche A Note, Tranche B-1 Note, Tranche B-2 Note,
Tranche B-3 Note, Tranche B-4 Note, Tranche B-5 Note, Tranche C Note or Tranche
D Note, as applicable.
     “Obligations” shall mean all obligations, loans, advances indebtedness and
liabilities of each Loan Party to Lender, whether direct or indirect, joint or
several, absolute or contingent, due or to become due, and whether now existing
or hereafter incurred, which may arise under, out of or in connection with this
Agreement, the Notes, any other Loan Document on account of principal, interest,
reimbursement obligations, fees, indemnities, including without limitation, any
interest, fee, cost and expense accrued or incurred after the filing of any
petition under any bankruptcy or insolvency law, any cash management or treasury
management agreements, any automated clearinghouse obligation, any obligation or
liability under any Interest Rate Hedge Agreement, any amount owing pursuant to
any service performed by Lender or any affiliate thereof for any Loan Party and
any amount due or owing Lender pursuant to any Credit Agreement or other Loan
Document.
     “Original Forbearance Effective Date” shall mean December 28, 2007.
     “Payment Date” shall mean either (a) the fifth (5th) day of each calendar
month or, if such day is not a business day, the next succeeding business day,
or (b) in the case of the final Payment Date for the Tranche A Advances, the
Tranche B Advances, the Tranche C Advances or the Tranche D Advances, the
Tranche A Termination Date, the Tranche B Termination Date, the Tranche C
Termination Date or the Tranche D Termination Date, respectively; provided,
however, payments of interest accrued on the Advances shall commence on
February 5, 2008 (except with respect to the Tranche C Advances, which shall
commence on the first Payment Date following the Tranche C Accrual Date). If the
due date of any payment due in respect to any Advance shall

Page 14



--------------------------------------------------------------------------------



 



be a day that is not a business day, such due date shall be extended to the next
succeeding business day; provided, however, that if such next succeeding
business day occurs in the following calendar month, then such due date shall be
the immediately preceding business day.
     “Person” shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, limited liability company, trust,
unincorporated association or government (or any agency, instrumentality or
political subdivision thereof).
     “PIK Interest” shall have the meaning assigned thereto in Section 5(a)(ii).
     “Post-Default Rate” shall mean, in respect of any principal of any Advance
or any other amount under this Agreement, any Note or any other Loan Document
that is not paid when due to Lender or any Affiliate thereof (whether at stated
maturity, by acceleration or mandatory prepayment or otherwise), a rate per
annum during the period from and including the due date to but excluding the
date on which such amount is paid in full equal to the sum of (x) 5.00% per
annum plus (y)(i) the related fixed or variable Interest Rate otherwise
applicable to such Advance or other amount or (ii) if no such Interest Rate is
otherwise applicable, LIBOR plus the Applicable Margin in respect of Tranche A.
     “Prime Commercial Rate” shall mean the commercial lending rate of interest
per annum as fixed from time to time by the management of Huntington and its
successors, at its main office and designated as its “Prime Commercial Rate,”
from time to time in effect, with each change in the such rate automatically and
immediately changing the interest rate on all applicable Advances without notice
to any Loan Party, subject to any maximum or minimum interest rate limitation
specified by applicable law. Each Loan Party hereby waives any right to claim
that the Prime Commercial Rate is an interest rate other than that rate
designated by Huntington as its “Prime Commercial Rate” on the grounds that:
(i) such rate may or may not be published or otherwise made known to such Loan
Party or (ii) Huntington may make loans to certain borrowers at interest rates
that are lower than its “Prime Commercial Rate.”
     “Proprietary Leases” means each of that certain (i) Proprietary Lease,
dated March 12, 2008, by and between FCMC and Wallace-Holland Owners Corp., and
(ii) Proprietary Lease, dated on or around October 15, 2007, by and between FCMC
and The Sherbrooke Co-Op, Inc.
     “REO Property” shall mean any real property, the title to which is held by
any Loan Party or one of its Affiliates, together with all buildings, fixtures
and improvements thereon and all other rights, benefits and proceeds arising
from and in connection with such property.
     “Reorganization” shall have the meaning assigned to that term in the
recitals of this Agreement.
     “Required Payments” shall have the meaning assigned thereto in
Section 5(d).
     “Reserves” shall mean such reserves as Lender reasonably deems appropriate
to establish in such amounts, and with respect to such matters, as Lender in its
good faith discretion shall deem necessary or appropriate, including without
limitation, reserves with respect to (i) sums that any Loan Party is required to
pay pursuant to its contractual obligations (such as taxes, assessments,

Page 15



--------------------------------------------------------------------------------



 



insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases), (ii) Liens or trusts for ad valorem, excise, sales,
or other taxes where given priority under applicable law in and to an item of
Collateral, and (iii) up to $5,000,000 at any time as a reserve for the payment
of any Required Payment or interest under any Advance, or any fees or expenses
owing or anticipated to be owing to Lender under the terms of any Loan Document.
     “Responsible Officer” shall mean, as to any Person, the chief executive
officer or, with respect to financial matters, the chief financial officer of
such Person; provided, that in the event any such officer is unavailable at any
time he or she is required to take any action hereunder, Responsible Officer
shall mean any officer authorized to act on such officer’s behalf as
demonstrated by a certificate of corporate resolution.
     “Restricted Payment” shall mean (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of Capital Stock or
similar ownership interest of FCMC now or hereafter outstanding, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock or interest of FCMC now or hereafter outstanding, (iii) any payment made
(other than any cashless exercise of stock options in Holding) to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock or ownership interest of any Loan Party now or hereafter outstanding, and
(iv) any payment or prepayment of principal, premium, if any, or interest, fees
or other charges on or with respect to, and any redemption, purchase,
retirement, defeasance, sinking fund or similar payment and any claim to
rescission with respect to, any Subordinated Indebtedness.
     “Restatement Fee” shall mean the sum of $10,000, payable in full at the
Forbearance Effective Date.
     “Restructuring Fee” shall mean the sum of $12,000,000, which was paid in
full at the Original Forbearance Effective Date.
     “Security Agreement” shall mean each Credit Agreement, the Security
Agreement dated as of November 15, 2007, and each joinder agreement, made by
FCMC, any Borrower or any other Loan Party, in favor of Lender, as the same may
be amended, supplemented or otherwise modified and in effect from time to time
in accordance with the terms thereof.
     “Static Loans” shall have the meaning assigned to that term in the recitals
of this Agreement.
     “Subordinated Indebtedness” shall mean any Indebtedness incurred by a Loan
Party or any Subsidiary, the payment of which is subject to a debt subordination
agreement or other subordination provisions in favor of Lender, to the written
satisfaction of Lender and the terms (including, without limitation, with
respect to amount, maturity, amortization, interest rate, premiums, fees,
covenants, subordination terms, events of default and remedies) of which are
reasonably acceptable to Lender.
     “Subsidiary” shall mean, with respect to any Person, any corporation,
limited liability company, partnership or other entity of which at least a
majority of the securities or other

Page 16



--------------------------------------------------------------------------------



 



ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, partnership or
other entity shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person.
     “Termination Date” shall mean, as applicable, the Tranche A Termination
Date, the Tranche B Termination Date, the Tranche C Termination Date or the
Tranche D Termination Date.
     “Tranche” shall mean each of Tranche A, Tranche B-1, Tranche B-2, Tranche
B-3, Tranche B-4, Tranche B-5, Tranche C and Tranche D.
     “Tranche A” shall have the meaning assigned to that term in the recitals of
this Agreement.
     “Tranche A Advance” and “Tranche A Advances” shall have the meanings
assigned to those terms in Section 3(a).
     “Tranche A Commitment” shall mean the commitment of Lender to make a
Tranche A Advance in the aggregate amount of $600,000,000.
     “Tranche A Note” shall mean the amended and restated promissory note
provided for Lender’s Tranche A Advance and any promissory note delivered in
substitution or exchange therefor, in each case as the same shall be modified,
supplemented, amended or restated and in effect from time to time in accordance
with the terms of this Agreement.
     “Tranche A Termination Date” shall mean the Forbearance Date or such
earlier date on which this Agreement shall terminate in accordance with the
provisions hereof or by operation of law.
     “Tranche B” shall have the meaning assigned to that term in the recitals of
this Agreement.
     “Tranche B-1” shall have the meaning assigned to that term in the recitals
of this Agreement.
     “Tranche B-2” shall have the meaning assigned to that term in the recitals
of this Agreement.
     “Tranche B-3” shall have the meaning assigned to that term in the recitals
of this Agreement.
     “Tranche B-4” shall have the meaning assigned to that term in the recitals
of this Agreement.

Page 17



--------------------------------------------------------------------------------



 



     “Tranche B-5” shall have the meaning assigned to that term in the recitals
of this Agreement.
     “Tranche B Advance” and “Tranche B Advances” shall have the meanings
assigned to those terms in Section 3(b).
     “Tranche B-1 Advance”, “Tranche B-2 Advance”, “Tranche B-3 Advance”,
“Tranche B-4 Advance” and “Tranche B-5 Advance”, and the plural form of each
such term, shall have the meanings assigned thereto in Section 3(b).
     “Tranche B Commitment” shall mean the commitment of Lender to make a
Tranche B Advance in the original aggregate amount of $323,264,057.11.
     “Tranche B Note” shall mean each of the amended and restated promissory
notes provided for Lender’s Tranche B-1 Advance, Tranche B-2 Advance, Tranche
B-3 Advance, Tranche B-4 Advance and Tranche B-5 Advance and any promissory note
delivered in substitution or exchange therefor, in each case as the same shall
be modified, supplemented, amended or restated and in effect from time to time
in accordance with the terms of this Agreement.
     “Tranche B Termination Date” shall mean the Forbearance Date or such
earlier date on which this Agreement shall terminate in accordance with the
provisions hereof or by operation of law.
     “Tranche C” shall have the meaning assigned to that term in the recitals of
this Agreement.
     “Tranche C Accrual Date” shall mean the first Business Day following
payment in full satisfaction of all outstanding amounts under the Tranche A Note
and shall be the date upon which interest shall begin to accrue on the Tranche C
Note.
     “Tranche C Advance” and “Tranche C Advances” shall have the meanings
assigned to those terms in Section 3(c).
     “Tranche C Commitment” shall mean the commitment of Lender to make a
Tranche C Advance in the original aggregate amount of $125,000,000.
     “Tranche C Collections Amount” shall mean, with respect to any Payment Date
and the portion of the Applicable Collections Amount for such Payment Date
remaining after giving effect to the payments provided in clauses first through
eleventh of Section 5(d), (i) 90% of such remaining Applicable Collections
Amount for so long as FCMC is continuing to service the Mortgage Loans pledged
as Collateral, and (ii) otherwise 100% of such remaining Applicable Collections
Amount if FCMC is no longer servicing such Mortgage Loans until all Tranche C
Advances are paid in full.
     “Tranche C Note” shall mean the amended and restated promissory note
provided for Lender’s Tranche C Advance and any promissory note delivered in
substitution or exchange therefor, in each case as the same shall be modified,
supplemented, amended or restated and in effect from time to time in accordance
with the terms of this Agreement.

Page 18



--------------------------------------------------------------------------------



 



     “Tranche C Termination Date” shall mean the Forbearance Date or such
earlier date on which this Agreement shall terminate in accordance with the
provisions hereof or by operation of law.
     “Tranche D” shall mean (i) a revolving credit facility and Letters of
Credit facility to the Borrowers in the aggregate outstanding amount of
principal sum and Letter of Credit Exposure at any time of $10,000,000;
provided, however that Letter of Credit Exposure under this clause (i) shall at
no time exceed $5,000,000, and, in addition, (ii) a separate Letter of Credit
facility pursuant to which Lender in its discretion may issue Letters of Credit
for the account of any Loan Party; provided that Letter of Credit Exposure under
this separate facility shall at no time exceed $5,500,000.
     “Tranche D Advance” and “Tranche D Advances” shall have the meanings
assigned to those terms in Section 3(d).
     “Tranche D Commitment” shall mean as to Lender, subject to the terms and
conditions of this Agreement, the commitment of Lender to (i) fund Tranche D
Advances up to $10,000,000 outstanding at any time under the revolving credit
portion of Tranche D and (ii) issue Letters of Credit; provided that aggregate
Letter of Credit Exposure shall at no time exceed the aggregate sum of the
$5,000,000 sublimit under such revolving credit portion of Tranche D, plus
$5,500,000.
     “Tranche D Note” shall mean the amended and restated promissory note
provided for Lender’s Tranche D Advances and any promissory note delivered in
substitution or exchange therefor, in each case as the same shall be modified,
supplemented, amended or restated and in effect from time to time in accordance
with the terms of this Agreement.
     “Tranche D Termination Date” shall mean the Forbearance Date or such
earlier date on which this Agreement shall terminate in accordance with the
provisions hereof or by operation of law.
     “Tribeca” shall have the meaning assigned to that term in the recitals of
this Agreement.
     “Tribeca Advances” shall mean all “Advances” under a certain Tribeca
Forbearance Agreement and Amendment to Credit Agreements entered into as of the
28th day of December, 2007, by and among certain Subsidiaries of Tribeca Lending
Corp. signatory thereto, Tribeca Lending Corp., a New York corporation, and
Lender, as amended, supplemented, restated or otherwise modified from time to
time (the “Existing Tribeca Forbearance Agreement”).
     “Tribeca Forbearance Agreement” shall mean a certain Amended and Restated
Tribeca Forbearance Agreement and Amendment to Credit Agreements entered into as
of the 19th day of December, 2008, by and among certain Subsidiaries of Tribeca
Lending Corp. signatory thereto, Tribeca Lending Corp., a New York corporation,
the other Loan Parties thereto and Lender, as amended, supplemented, restated or
otherwise modified from time to time.
     “Tribeca Trust” shall mean TRIBECA LENDING TRUST SERIES I, a Delaware
statutory trust, the sole certificate holder of which will be Lender, as pledgee
of Tribeca.

Page 19



--------------------------------------------------------------------------------



 



     “Trusts” shall mean the Franklin Trust and the Tribeca Trust, and “Trust”
means either of the Franklin Trust or the Tribeca Trust.
     “Trust Agreements” shall mean (i) a certain Master Trust Agreement for the
Franklin Trust, dated as of December 15, 2008, among FCMC, as depositor,
Deutsche Bank National Trust Company, as certificate trustee, and Deutsche Bank
Trust Company Delaware, as Delaware trustee and (ii) a certain Master Trust
Agreement for the Tribeca Trust, dated as of December 15, 2008, among Tribeca,
as depositor, Deutsche Bank National Trust Company, as certificate trustee, and
Deutsche Bank Trust Company Delaware, as Delaware trustee.
     “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect on the date hereof in the State of Ohio; provided, that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than Ohio, “Uniform
Commercial Code” shall mean the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.
     3. Amended and Restated Advances. Subject to the terms and conditions of
this Agreement and in reliance on the representations, warranties and covenants
of the Loan Parties herein set forth, Lender hereby agrees to make or maintain,
as applicable, the Advances described in this Section 3 and the Borrowers
jointly and severally agree to repay such Advances as follows:
     (a) Tranche A Advances. Lender agreed, on the Original Forbearance
Effective Date, to convert a portion of the outstanding principal amount of
Lender’s Commercial Loans equal to Lender’s Tranche A Commitment into a term
loan to the Borrowers (each amount so converted, a “Tranche A Advance” and,
collectively, the “Tranche A Advances”). Any portion of the Tranche A Advances
that is subsequently repaid or prepaid may not be reborrowed.
     (b) Tranche B Advances. Lender agreed, on the Original Forbearance
Effective Date, to convert a portion of the outstanding principal amount of
Lender’s Commercial Loans equal to Lender’s Tranche B Commitment into five term
loans to the Borrowers, each in the amount of Tranche B-1, Tranche B-2, Tranche
B-3, Tranche B-4, and Tranche B-5 respectively (each aggregate amount so
converted, a “Tranche B Advance” and, collectively, the “Tranche B Advances”;
and each such proportionate portion thereof a “Tranche B-1 Advance”, “Tranche
B-2 Advance”, “Tranche B-3 Advance”, “Tranche B-4 Advance” and “Tranche B-5
Advance” and, collectively, the “Tranche B-1 Advances”, “Tranche B-2 Advances”,
“Tranche B-3 Advances”, “Tranche B-4 Advance” and “Tranche B-5 Advances”). Any
portion of the Tranche B Advances that is subsequently repaid or prepaid may not
be reborrowed.
     (c) Tranche C Advances. Lender agreed, on the Original Forbearance
Effective Date, to convert a portion of the outstanding principal amount of
Lender’s Commercial Loans equal to Lender’s Tranche C Commitment into a term
loan to the Borrowers (each amount so converted, a “Tranche C Advance” and,
collectively, the “Tranche C

Page 20



--------------------------------------------------------------------------------



 



Advances”). Any portion of the Tranche C Advances that is subsequently repaid or
prepaid may not be reborrowed.
     (d) Tranche D Advances.
     (i) Subject to the terms and conditions of this Agreement and in reliance
on the representations, warranties and covenants of the Loan Parties herein set
forth, Lender hereby agrees, subject to the limitations set forth below with
respect to the maximum aggregate amount of Tranche D Advances permitted to be
outstanding from time to time, to make loans to the Borrowers and issue Letters
of Credit for the account of any Loan Party (each, a “Tranche D Advance” and
collectively, the “Tranche D Advances”), from time to time on any business day
during the period from and including the Original Forbearance Effective Date to
but excluding the Tranche D Termination Date, in an aggregate amount not
exceeding the Tranche D Commitment to be used in accordance with the terms of
this Agreement.
     (ii) Lender’s Tranche D Commitment shall expire on the Tranche D
Termination Date and all Tranche D Advances and all other amounts owed hereunder
with respect to the Tranche D Advances shall be paid in full no later than the
Tranche D Termination Date.
     (iii) Anything contained in this Agreement to the contrary notwithstanding,
the Tranche D Advances and the Tranche D Commitments shall be subject to the
limitation that in no event shall the sum of the aggregate outstanding principal
amount of the Tranche D Advances plus the Letter of Credit Exposure at any time
exceed the total Tranche D Commitments then in effect.
     (iv) The proceeds of each Tranche D Advance under the revolving portion of
Tranche D shall be used (x) in an amount up to $1,000,000 shall be designated to
assure that certain state licensing requirements of Tribeca and Franklin
Servicing LLC are met (including without limitation, “wet funding” of qualified
Mortgage Loans) (y) for the working capital and general corporate needs of each
Loan Party as Lender shall advance in its sole discretion and (z) to assure that
certain state licensing requirements of FCMC are met to enable any FCMC, Tribeca
or any other Loan Party to purchase real property in which such Person has a
Lien, whether by foreclosure, trustee’s sale, power of sale or other involuntary
arrangement or pursuant to a deed-in-lieu of foreclosure or other voluntary
conveyance arrangement (including without limitation paying indebtedness secured
by a prior Lien on such real property) and to pay expenses of any such voluntary
or involuntary arrangement with respect to such real property; provided, however
that such Loan Party (A) has presented to Lender at least fifteen (15) days
prior to any such proposed date for foreclosure sale or purchase an analysis
satisfactory to Lender concerning any such proposed purchase and disbursements
and a draw request for a Tranche D Advance, and (B) Lender has provided its
prior written consent to such purchase of real estate and disbursements related
thereto. Each Tranche D Advance relating to any Letter of Credit shall be used
to solely assure that all state licensing requirements of the applicable Loan
Party are met.

Page 21



--------------------------------------------------------------------------------



 



     (v) Upon the request of Lender, within five (5) Business Days after the
acquisition of any REO Property by FCMC or any Subsidiary, FCMC shall, and shall
cause each such Subsidiary to execute and deliver to Lender a mortgage, deed of
trust, assignment or other appropriate instrument evidencing a Lien in favor of
Lender upon any such REO Property, together with such title policies, certified
surveys, environmental reports, local counsel opinions and such other property
assurances, agreements, documents and instruments which Lender deems necessary
or desirable, and to be subject only to (i) Liens in favor of Lender and
(ii) such other Liens as Lender may reasonably approve, it being understood that
the granting of such additional security for the Obligations is a material
inducement to the execution and delivery of this Agreement by Lender.
     (e) Notes.
     (i) Lender’s Tranche A Advance, Tranche B-1 Advance, Tranche B-2 Advance,
Tranche B-3 Advance, Tranche B-4 Advance, Tranche B-5 Advance and Tranche C
Advance are each evidenced by a promissory note of the Borrowers, substantially
in the form of Exhibit A, Exhibit B-1, Exhibit B-2, Exhibit B-3, Exhibit B-4,
Exhibit B-5, and Exhibit C to the Existing Forbearance Agreement respectively,
in each case dated the Original Forbearance Effective Date and payable to Lender
or its assigns in a principal amount equal to Lender’s Advance under the
applicable Tranche. The revolving portion of Lender’s Tranche D Advances is
evidenced by a promissory note of the Borrowers, substantially in the form of
Exhibit D, dated as of March 31, 2008, and payable to Lender or its assigns in a
principal amount equal to Lender’s Tranche D Commitment.
     (ii) The date, amount and Interest Rate applicable from time to time in
respect of each Advance made by Lender to the Borrowers, and each payment made
on account of the principal thereof or interest thereon, shall be recorded by
Lender on its books and records. Any such recordation or notation shall be
conclusive and binding on the Borrowers, absent manifest error; provided, that
the failure of Lender to make any such recordation or notation shall not affect
the obligations of any Borrower to make payment when due of any amount owing
hereunder or under such Note in respect of the applicable Advance or Advances.
     4. Inability to Determine Rates, Illegality. Anything contained herein to
the contrary notwithstanding, if, prior to or upon any determination of LIBOR:
     (a) Lender determines, which determination shall be conclusive and binding
upon the Borrowers, that quotations of interest rates for the relevant deposits
referred to in the definition of “LIBOR” are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Advances as provided herein; or

Page 22



--------------------------------------------------------------------------------



 



     (b) Lender determines, which determination shall be conclusive and binding
upon the Borrowers, that LIBOR is not likely to adequately cover the cost to
Lender of making or maintaining the relevant LIBOR Advances; or
     (c) Lender notifies Holding that it has become unlawful for Lender to honor
its obligations to make or maintain LIBOR Advances hereunder;
then Lender shall give Holding notice thereof and, so long as such condition
remains in effect, all Advances (other than Tranche C Advances) of Lender shall
bear interest at a rate per annum equal to the Prime Commercial Rate, plus the
Applicable Margin.
     5. Payments of Interest and Principal on the Advances.
     (a) Interest on the Advances; PIK Interest.
     (i) The Borrowers shall pay to Lender interest on the aggregate outstanding
principal amount of the Advances of each Tranche for the period from and
including the respective dates of such Advances (except in the case of the
Tranche C Advance as to which it shall pay interest from the Tranche C Accrual
Date) to but excluding the respective dates such Advances are paid in full, in
each case at a rate per annum equal to the applicable Interest Rate.
Notwithstanding the foregoing, the Borrowers shall pay to Lender interest at the
applicable Post-Default Rate (i) on the outstanding principal amount of any
Advances during any period when any Forbearance Default has occurred and is
continuing and (ii) on any interest or amount (other than principal of any
Advance) payable by the Borrowers hereunder or under any applicable Note that
shall not be paid in full when due, for the period from and including the due
date thereof to but excluding the date the same is paid in full. Accrued and
unpaid interest on each Advance shall be payable monthly on each Payment Date
and on the Tranche A Termination Date, Tranche B Termination Date, Tranche C
Termination Date, or Tranche D Termination Date, as applicable, except that
interest payable at the applicable Post-Default Rate shall accrue daily and
shall be payable promptly upon demand.
     (ii) Anything contained in Section 5 (a)(i) to the contrary
notwithstanding, FCMC, on behalf of the Borrowers, has elected as of the
Original Forbearance Effective Date and Lender has consented thereto, to pay the
accrued and unpaid interest due in respect of the Tranche C Advances from and
after the date that such interest begins to accrue on the Tranche C Accrual Date
by adding the amount thereof to the outstanding principal amount of the Tranche
C Advances (any such interest in respect of the Tranche C Advances that is so
added to the outstanding principal amount of the Tranche C Advances being “PIK
Interest”). Upon request of Lender, the Borrowers will execute and deliver to
Lender an additional Tranche C Note for the amount of such PIK Interest or a
replacement Tranche C Note in a face amount equal to the then outstanding
principal sum, plus the amount of such PIK Interest; provided, however, the
failure of Lender to request that the Borrowers execute, or the failure of the
Borrowers to provide, any such additional Tranche C Note shall in no way affect
the Borrowers obligation to pay

Page 23



--------------------------------------------------------------------------------



 



any such PIK Interest at the time and in the manner of other Tranche C Advances.
     (b) Scheduled Principal Payments in Respect of Tranche A Advances and
Tranche B Advances, Principal Payments. On each Payment Date in respect of the
Tranche A Advances and the Tranche B Advances, the Borrowers shall pay to
Lender, the Minimum Tranche A Payment Amount and the Minimum Tranche B Payment
Amount, as applicable, for such Payment Date. The Borrowers shall pay all
remaining amounts of Tranche C Advances and Tranche D Advances as set forth in
paragraphs (d) and (e) below and on the applicable Termination Date.
     (c) Payment Date Reports. No later than two business days prior to each
Payment Date, Lender shall provide to Holding a report stating (i) the amount of
interest due for the current Interest Period pursuant to Section 5(a),
separately stated for the applicable Tranche A Advances, the Tranche B Advances,
the Tranche C Advances, if applicable, and the Tranche D Advances, (ii) the
Minimum Tranche A Payment Amount and the Minimum Tranche B Payment Amount for
such Payment Date, and (iii) if such Payment Date occurs on a Termination Date,
the aggregate outstanding principal amount of the Tranche A Advances, Tranche B
Advances, Tranche C Advances and/or Tranche D Advances, as applicable; provided,
that the failure of Lender to make any such report shall not affect the
obligations of the Borrowers to make payment when due of any amount owing
hereunder or under any Note in respect of the related Advances.
     (d) Collateral Collection. Without in any way limiting the obligations of
the Borrowers to make the payments of principal and interest that are required
to be made in respect of the Advances pursuant to Sections 5(a) and 5(b) (with
respect to any Payment Date, the “Required Payments”), the Borrowers hereby
authorize and direct Lender, on each Payment Date, to apply all Collections
received from and after the immediately preceding Payment Date (or, in the case
of the first Payment Date, from and after the Original Forbearance Effective
Date) to but excluding such Payment Date (the aggregate amount of such
Collections, minus any Reserves established during such period, being the
“Applicable Collections Amount” in respect of such Payment Date) in the
following order of priority:
first, to the payment of interest on the Tranche A Advances as calculated for
such Payment Date;
second, to the payment of interest on the Tranche B Advances as calculated for
such Payment Date;
third, to the payment of interest on the Tranche D Advances as calculated for
such Payment Date;
fourth, to the payment of amounts constituting additional periodic payments of
interest required under any Interest Rate Hedge Agreement to Lender in full;
fifth, to pay any Letter of Credit Facing Fee or Letter of Credit Fee;
sixth, to pay the Minimum Tranche A Payment Amount for such Payment Date;

Page 24



--------------------------------------------------------------------------------



 



seventh, to pay the Minimum Tranche B Payment Amount for such Payment Date;
eighth, to prepay the outstanding principal amount of the Tranche A Advances
until the same are paid in full, with such prepayments being applied in the
inverse order of maturity to the remaining Minimum Tranche A Payment Amounts;
ninth, to prepay the outstanding principal amount of the Tranche B Advances
until the same are paid in full, with such prepayments being applied in the
order set forth in the definition of Minimum Tranche B Payment Amounts;
tenth, to any unpaid amounts on the Static Loans;
eleventh, on a pro rata basis to repay Tranche D Advances in full, Letter of
Credit Exposure in full and any Obligations (other than payments constituting
additional periodic payments of interest payable under item “fourth” above)
under any Interest Rate Hedge Agreement to Lender in full;
twelfth, to the payment of PIK Interest on the Tranche C Advances as calculated
for such Payment Date;
thirteenth, to the extent of the applicable Tranche C Collections Amount, to pay
the outstanding interest and principal amount of the Tranche C Advances until
the same are paid in full, with such payments being applied first to any
outstanding PIK Interest in respect of the Tranche C Advances and thereafter to
the remaining principal amount thereof; and
fourteenth, to pay any unpaid Tribeca Advances until paid in full and then to
Holding for the benefit of the Borrowers.
     All Collections in respect of the Static Loans shall be applied pursuant to
the terms of the Franklin Master Agreement. Furthermore, notwithstanding the
foregoing applications of Collections, all Collections arising from the sale,
lease or other disposition of REO Property purchased or acquired with any
Tranche D Advance shall be used first to repay the principal of the revolving
credit portion of any such Tranche D Advance until the same is paid in full and
then applied pursuant to clauses first through fourteenth of this Section 5(d).
     (e) Mandatory Prepayments. Within five (5) business days after receipt of
the Net Proceeds following any Mandatory Prepayment Event, the Borrowers shall
prepay the Advances in an aggregate amount equal to the Net Proceeds of such
Mandatory Prepayment Event, any such prepayment to be applied in the same manner
as set forth in Section 5 (d).
     (f) Computations. Interest on the Advances shall be computed on the basis
of a 360-day year for the actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable.

Page 25



--------------------------------------------------------------------------------



 



     6. Letters of Credit.
     (a) Letters of Credit. Subject to the terms and conditions of this
Agreement and any applicable Application and Agreement for Letter of Credit, on
any business day at least 30 business days prior to the Tranche D Termination
Date, Lender, at its discretion may issue such Letters of Credit in such face
amounts as Holding may request; provided that: (i) on the date of issuance of
any Letter of Credit and after giving effect to the issuance thereof, the Letter
of Credit Exposure will not exceed the amount of such Letter of Credit Exposure
stated in the definition of Tranche D Commitment; and (ii) the expiry date of
any Letter of Credit shall not be later than the date which is thirty (30) days
prior to the Tranche D Termination Date provided, however, that Lender may
permit, in Lender’s sole discretion any Letter of Credit to remain outstanding
after the Tranche D Termination Date if one or more Loan Parties shall deposit
prior to the date that is five (5) Business Days prior to such termination date
into an account with Lender, in the name and for the benefit of Lender, an
amount in cash equal to 105% of the face amount of such Letter of Credit as of
such date, and provided further that Holding has provided the information
necessary for Lender to complete the form of Letter of Credit, and the issuance
of such Letter of Credit would not violate one or more policies of Lender. On
and after the Original Forbearance Effective Date, the Letters of Credit issued
by Lender for the account of any Loan Party prior to the date of this Agreement
and set forth on Schedule 6 hereto shall be subject to the terms of this
Agreement and deemed issued pursuant to the terms hereof. Such deposit shall be
held by Lender as collateral for the payment and performance of the obligations
of the Loan Parties under the outstanding Letters of Credit. Lender shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
Lender, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by Lender to reimburse the issuing bank for letter of credit
disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations or
any other Obligations of the Loan Parties at such time.
     (b) Payment of Letter of Credit. In consideration for the issuance by
Lender of the Letters of Credit, each Loan Party hereby authorizes, empowers and
directs Lender to disburse directly to Lender, as a Tranche D Advance under this
Agreement, an amount equal to the stated amount of each draft drawn under each
Letter of Credit, plus all interest, costs, expenses and fees due to Lender
pursuant to this Agreement or any other Loan Document. Any such disbursement
made on account of a Letter of Credit shall be deemed to be a Tranche D Advance,
and Holding shall be deemed to have given to Lender a notice of borrowing with
respect thereto.
     (c) Acceleration of Undrawn Amounts. Should Lender demand payment of the
Obligations hereunder following a Forbearance Default prior to the Tranche D
Termination Date, Lender, by written notice to Holding, may take one or more of
the following actions: (i) declare any obligation of Lender to issue Letters of
Credit hereunder terminated, whereupon any such obligations shall forthwith
terminate without any other notice of any kind; or (ii) declare the outstanding
Letter of Credit Exposure to be forthwith due and

Page 26



--------------------------------------------------------------------------------



 



payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby waived, and demand that the Loan Parties pay to Lender
for deposit in a segregated non interest-bearing cash collateral account, as
security for the Obligations, an amount equal to the Letters of Credit Exposure
then outstanding at the time such notice is given. Unless otherwise required by
law, upon the full and final payment of the Obligations, Lender shall return to
Holding, for the benefit of the Borrowers, any amounts remaining in said cash
collateral account.
     (d) Letter of Credit Fees. The Borrowers shall pay to Lender: (a) a
non-refundable fee equal to the Applicable Margin in respect of Tranche D
Advances multiplied by the daily face amount of each Letter of Credit
outstanding, less the amount of any draws on such Letter of Credit, payable in
monthly installments in arrears, commencing on the issuance date and continuing
for so long as such Letter of Credit remains outstanding; and (b) for the
benefit of Lender (i) the Letter of Credit Facing Fee (ii) Lender’s standard
charges for issuing letters of credit and for any amendments thereto, payable
upon demand by Lender.
     7. Conditions Precedent. The obligations of Lender to make or maintain, as
applicable, the Tranche A Advances, the Tranche B Advances, the Tranche C
Advances and the Tranche D Advances and to continue to forbear pursuant to the
terms hereof are subject to the satisfaction, immediately prior to or
concurrently with, the making of such Advances of the following conditions
precedent, and in the case of Holding as a condition subsequent immediately
after filing of the Certificate of Merger, each of which shall be in form and
substance satisfactory to Lender and its counsel:
     (a) Lender shall have received this Agreement, executed and delivered by a
duly authorized officer of each Loan Party;
     (b) Lender shall have received the following Loan Documents, each of which
shall be satisfactory to Lender in form and substance:
     (i) A Guaranty duly executed and delivered by each of Holding, Franklin
Trust and Tribeca Trust;
     (ii) A joinder by any Loan Party (other than Franklin Trust and Tribeca
Trust) not party to the Security Agreement prior to the Forbearance Effective
Date;
     (iii) Execution of the Tribeca Forbearance Agreement and any loan document
related thereto;
     (iv) Lender shall have received a Pledge Amendment, one or more Collateral
Assignment of Proprietary Lease, and Stock Powers, all in respect to collateral
assignment of FCMC’s interests in the Proprietary Lease, executed and delivered
by a duly authorized officer of FCMC; and
     (v) A security agreement in all assets duly executed and delivered by each
of Franklin Trust and Tribeca Trust.

Page 27



--------------------------------------------------------------------------------



 



     (c) Lender shall have received one or more legal opinions of counsel to the
Loan Parties, in form satisfactory to Lender;
     (d) Lender shall have received the Restatement Fee and all other fees and
expenses required to be paid by the Loan Parties on or prior to the Forbearance
Effective Date;
     (e) Lender shall have received consolidating proforma balance sheets dated
as of the Forbearance Effective Date of each of FCMC, Franklin Asset, Tribeca,
Franklin Servicing, Franklin Trust and Tribeca Trust, and a consolidated
proforma balance sheet dated as of the Forbearance Effective Date of Holding;
     (f) Lender shall have received such other certificates, instruments,
documents, agreements, including without limitation those documents described on
the Closing Memorandum attached hereto as Exhibit 7(f), as may be required by
Lender, each of which shall be in form and substance satisfactory to Lender and
its counsel;
     (g) Lender shall have received Schedule 12(l) dated as of the Forbearance
Effective Date of all deposit accounts, security accounts and investments (other
than investments in Subsidiaries of each of the Loan Parties and Franklin
Servicing; and
     (h) Lender shall have received such other certificates, documents and
deliveries as Lender or its counsel may reasonably request.
     8. Amendments to Credit Agreements. Section 2.1 of the Franklin Master
Agreement, entitled “The Commitment,” Section 2.1 of the Franklin Warehousing
Agreement, entitled “The Commitment,” and Section 2(a) entitled “Agreement to
Make the Loan” of the Franklin Term Loan Agreement are each hereby amended to
delete any commitment or other obligation of Lender to make any further
“Subsidiary Loans” (as defined in the Franklin Master Agreement) or “Advances”
(as defined in the Franklin Warehousing Agreement) or “Loan” (as defined in the
Franklin Term Loan Agreement) on and after the Original Forbearance Effective
Date. In addition Section 8.2 (c)(iv) of the Franklin Master Agreement is hereby
amended to delete the second and third sentences of such section.
     9. Representations and Warranties. To induce Lender to enter into this
Agreement, each Loan Party represents and warrants to Lender as follows:
     (a) Organization. Each Loan Party is a corporation duly organized, validly
existing and in good standing under the laws of the state of its incorporation,
except where the failure to be in good standing shall not cause a Material
Adverse Effect.
     (b) Authority. Each Loan Party has full corporate power and authority to
execute, deliver and perform this Agreement and has taken all corporate action
required by law, its articles of incorporation and bylaws to authorize the
execution and delivery of this Agreement.

Page 28



--------------------------------------------------------------------------------



 



     (c) Consent and Approvals. No consent or approval of any party is required
in connection with the execution and delivery of this Agreement by any Loan
Party, and the execution and delivery of this Agreement does not (i) contravene
or result in a breach or default under any certificate or articles of
incorporation, code of regulations or bylaws or any other agreement or
instrument to which any Loan Party is a party or by which any of such Person’s
respective properties are bound, or (ii) violate any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award applicable to
any Loan Party.
     (d) Completeness of Collateral. The Collateral constitutes all of the
assets and property, real and personal, tangible and intangible, owned by each
Loan Party or used or held for use in connection with the business of each such
Person.
     (e) Other Indebtedness. Other than as set forth in Schedule 9(e) hereto and
in respect of Indebtedness owing to Lender, each Loan Party is in full
compliance with the terms of each lending agreement in respect of Indebtedness.
     (f) Representations True and Correct. All representations and warranties
contained in this Agreement, including but not limited to the recitals herein,
and in each Credit Agreement and each other Loan Document are true and correct
as of the date of this Agreement, and all such representations and warranties
shall survive the execution of this Agreement. The Loan Documents represent
unconditional, absolute and valid obligations against each Loan Party and are
enforceable in accordance with the terms thereof. No Loan Party has any claims
or defenses against Lender, any Affiliate thereof, any participant in any
Commercial Loan or any other person or entity which would or might affect
(i) the enforceability of any provisions of any documents or (ii) the
collectibility of sums advanced by Lender in connection with any Obligations
subject to this Agreement. Each Loan Party understands and acknowledges that
Lender is entering into this Agreement in reliance upon, and in partial
consideration for, this acknowledgment and representation, and agree that such
reliance is reasonable and appropriate.
     (g) Representations and Warranties. Each Loan Party hereby represents and
warrants to Lender that (i) other than the Acknowledged Defaults no present
uncured defaults or breaches exist under any Loan Document; and (ii) after
giving effect to this Agreement, no event or condition exists which but for the
giving of notice or passage of time (or both) would constitute a Default or
Event of Default under any Credit Agreement or any Loan Document; and (iii) this
Agreement has been duly executed and delivered by each Loan Party, and this
Agreement, each Credit Agreements as amended hereby and each other Loan Document
constitutes the legal, valid and binding obligation of each Loan Party,
enforceable against such Loan Party in accordance with the terms hereof or
thereto.
     (h) Financial Statement. The consolidated balance sheet of FCMC and its
Subsidiaries as of June 30, 2008, and the related statements of income and cash
flows for such fiscal period, previously furnished to Lender, fairly present the
financial condition of FCMC and its Subsidiaries as of that date and the results
of its operations for that fiscal period. FCMC and its Subsidiaries had, on that
date, no known liabilities, direct or indirect, fixed or contingent, matured or
unmatured, or liabilities for taxes, long-term

Page 29



--------------------------------------------------------------------------------



 



leases or unusual forward or long-term commitments not disclosed by, or reserved
against in, said balance sheet and related statements, except for Lender’s
extensions of credit to FCMC and its Subsidiaries.
     (i) Solvency. As of the date hereof and immediately after giving effect to
each Advance and the application of the proceeds thereof, Holding and its direct
and indirect Subsidiaries, on a consolidated basis, are and will be solvent, are
and will be able to pay its debts as they mature (subject to the terms of this
Agreement) and do not and will not have an unreasonably small capital to engage
in the business in which they are engaged and propose to engage. No Loan Party
intends to incur, or believes that it has incurred, debt beyond its ability to
pay such debts as they mature. No Loan Party is contemplating the commencement
of insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of such Person or any of its assets. No Loan Party is pledging or
transferring any assets with any intent to hinder, delay or defraud any of its
creditors.
     10. Financial Statements. Holding shall deliver to Lender:
     (a) (i) as soon as available and in any event within 45 days after the end
of each of the first three quarterly fiscal periods of each fiscal year of
Holding, the consolidated balance sheets of Holding and its consolidated
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income and retained earnings and of cash flows for Holding and its
consolidated Subsidiaries for such period and the portion of the fiscal year
through the end of such period, setting forth in each case in comparative form
the figures for the previous year and accompanied by a certificate of the chief
financial officer of Holding, which certificate shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of Holding and its Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end audit adjustments), and (ii) as soon as
available and in any event within 30 days after the end of each quarterly fiscal
period a budget of cash expenditures for each prospective three (3) month
period, including budget to actual variances for such period;
     (b) as soon as available and in any event within 90 days after the end of
each fiscal year of Holding, the audited, consolidated balance sheets of Holding
and its consolidated Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income and retained earnings and of cash
flows for Holding and its consolidated Subsidiaries for such year, setting forth
in each case in comparative form the figures for the previous year, accompanied
by a certificate of the chief financial officer of Holding, which certificate
shall state that said consolidated financial statements fairly present the
consolidated financial condition and results of operations of Holding and its
consolidated Subsidiaries at the end of, and for, such fiscal year in accordance
with GAAP, consistently applied, and a certificate of such chief financial
officer stating that, in making the examination necessary for his or her
certification, such chief financial officer obtained no knowledge, except as
specifically stated, of any Forbearance Default;
     (c)(i) as soon as available and in any event within 30 days after the end
of each

Page 30



--------------------------------------------------------------------------------



 



monthly fiscal period of each fiscal year of Holding, (A) the consolidated
balance sheets of Holding and its consolidated Subsidiaries as at the end of
such period and (B) the related unaudited consolidated statements of income and
retained earnings for Holding and its consolidated Subsidiaries for such period
and the portion of the fiscal year through the end of such period, setting forth
in each case in comparative form the figures for the previous year, and
(C) accompanied by a certificate of the chief financial officer of Holding,
which certificate shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of
Holding and its Subsidiaries in accordance with GAAP, consistently applied, as
at the end of, and for, such period (subject to normal year-end audit
adjustments) and shall contain a calculation of the financial covenants
contained in Section 12 (d);
          (ii) as soon as available and in any event within 20 days after the
end of each monthly fiscal period of each fiscal year, a thirteen
(13) consecutive week statement of Holding and its Subsidiaries projecting
prospective cash receipts and cash payments, disbursements and advances for the
13 week consecutive period beginning on the first day after such month-end; and
          (iii) as soon as available and in any event within 20 days after the
end of each monthly fiscal period of each fiscal year of Holding, a schedule of
REO Properties in form satisfactory to Lender.
     (d) from time to time such other information regarding the financial
condition, operations, or business of the Loan Parties or any Loan Party as
Lender may request;
     (e) Holding shall furnish to Lender, at the time Holding furnishes each set
of financial statements pursuant to paragraphs (a),(b) and (c) above, a
certificate of the chief financial officer of Holding to the effect that, to the
best of such officer’s knowledge, each Loan Party, as applicable, during such
fiscal period or year has observed or performed all of its covenants and other
agreements, and satisfied every condition, contained in this Agreement and the
other Loan Documents to be observed, performed or satisfied by it, and that such
officer has obtained no knowledge of any Default, Event of Default or
Forbearance Default except as specified in such certificate (and, if any
Default, Event of Default or Forbearance Default has occurred and is continuing,
describing the same in reasonable detail and describing the action such Loan
Party, as applicable, has taken or proposes to take with respect thereto); and
     (f) notice of any event or notice from any Governmental Authority which is
reasonably likely to have or result in a Material Adverse Effect.
     11. Certain Post-Closing Deliverables.
     The Loan Parties shall comply with each requirement set forth on
Schedule 11 to this Agreement within the time period specified therein (or such
later date as Lender may agree in writing). Each Loan Party agrees to deliver to
Lender, on a post-closing basis, the items described in Schedule 11 attached
hereto, each in form and content satisfactory to Lender (the “Post-Closing
Items”). Each Loan Party agrees to deliver the Post-Closing Items to Lender no
later than the time periods specified in Schedule 11 (or such later date

Page 31



--------------------------------------------------------------------------------



 



as Lender may agree in writing). The failure to deliver any Post-Closing Item by
the required date shall constitute a Forbearance Default. Upon Lender’s demand
therefor, each Loan Party will indemnify, protect, defend and hold harmless
Lender for and against all losses, damages, and expenses incurred by Lender
arising from or relating to any Loan Party’s failure to deliver any Post-Closing
Item in accordance with this Agreement.
     12. Covenants.
     (a) Activities of the Trusts. No Loan Party shall permit any Trust to
conduct any business, other than the holding of record title to Mortgage Loans
and those activities reasonably incidental thereto. The Loan Parties shall cause
(i) each Trust at all times to maintain its existence as a statutory trust under
Delaware law and preserve and keep, or cause to be preserved and kept, in full
force and effect its rights and licenses material to its business, (ii) Franklin
Asset and Tribeca respectively to pledge 100% of its certificate interests to
Lender and direct the trustees of each trust to register each Trust Certificate
(as defined in the Trust Agreements) pursuant to any Trust in Lender’s name, and
(iii) each Trust to observe, perform and comply with each covenant applicable to
a Loan Party under Section 12 of this Agreement. No Loan Party and no Subsidiary
of any Loan Party shall, without the prior written consent of Lender,
(i) transfer, convey, or assign any interest or asset to a Trust other than
Record Title (as defined in the Trust Agreements) to one or more Mortgage Loans;
(ii) allow or permit any Trust to release, transfer, convey, or assign any
interest in any Transferred Asset (as defined in the Trust Agreements); or
(iii) allow or permit any amendment, supplement, modification, alteration, or
restatement of any Trust Agreement or any Trust Certificate (as defined in the
Trust Agreements). Unless a Forbearance Default shall have occurred and be
continuing, Lender shall not (i) sell, pledge, transfer or otherwise assign its
interest in any such Trust Certificate, other than to secure obligations of
Lender to any Governmental Authority having jurisdiction with respect thereto,
(ii) provide direction to any trustee of any Trust or take any other action to
terminate any Trust Agreement, or (iii) remove FCMC as Administrator (as defined
in the Trust Agreements) of any Trust, in each instance, without the prior
written consent of Holding. Notwithstanding the registration of such Trust
Certificates in Lender’s name in order to perfect Lender’s Liens in such
property and to enable Lender to exercise remedies under the Loan Documents,
each Loan Party agrees that, regardless of such designation, subject to the
terms of the Trust Agreements, Franklin Asset and Tribeca, respectively, shall
possess all other indicia of ownership of such Trust Certificates, including
without limitation all matters related to taxes and preparing returns regarding
the same. Each Loan Party agrees that it will promptly notify Lender of any
claim or demand against any Trust or any trustee of any Trust that
(i) separately exceeds the sum of $100,000 or (ii) together with all other
claims and demands made against any Trust or any trustee thereof exceeds the sum
of $250,000 in the aggregate. Each Loan Party further agrees that it will not,
without the prior written consent of Lender, which consent will not be
unreasonably withheld, (i) assume any defense of any claim or demand against any
Trust or any trustee under any Trust, or (ii) compromise or settle any claim or
demand against any Trust or any trustee of any Trust. Each Loan Party further
hereby consents to the disclosure of any occurrence of a Forbearance Default to
the trustees of any Trust.

Page 32



--------------------------------------------------------------------------------



 



     (b) Activities of Franklin Servicing LLC. No Loan Party shall permit
Franklin Servicing LLC to conduct any business, other than the servicing of
loans in the states of Michigan, Illinois, and Massachusetts and any other state
to which Lender has agreed in writing upon the request of Holding; provided that
Franklin Servicing LLC shall conduct business activities only to the extent that
FCMC does not have a valid license or other authority to conduct such business;
and provided further, however, no Loan Party shall be under any contractual
obligation or agreement to make cash contributions or investments in, loans and
advances to, enter into any Guaranty or other accommodation for the benefit of,
or contribute or transfer any property to, Franklin Servicing LLC in excess of
the aggregate sum of $500,000 from and after the Forbearance Effective Date. The
Loan Parties shall cause (i) Franklin Servicing LLC at all times to maintain its
limited liability company existence and preserve and keep, or cause to be
preserved and kept, in full force and effect its rights and licenses material to
its business; and (ii) Holding to pledge 100% of the Capital Stock of Franklin
Servicing LLC to Lender.
     (c) Servicing. As of the Original Forbearance Effective Date, each Loan
Party and Lender hereby revocably appoint and reaffirm FCMC as servicer, and
FCMC hereby reaffirms its acceptance of such appointment, to act for the benefit
of the Borrowers and Lender as initial servicer of the Mortgage Loans and the
REO Properties owned by any Loan Party; provided, however, Lender reserves the
right to terminate FCMC’s servicing of the Mortgage Loans and REO Properties
(i) upon prior written notice to FCMC during the occurrence and continuance of a
Forbearance Default or (ii) if Lender provides prior written notice to FCMC,
that Lender has determined, in its sole discretion, that FCMC is not serving the
Loans in accordance with Accepted Servicing Practices. FCMC shall service the
Mortgage Loans and the REO Properties pledged to Lender pursuant to the terms of
the Loan Documents and in accordance with Accepted Servicing Practices. No Loan
Party shall permit any Person other than FCMC and, subject to the limitations
provided in Section 12 (b) above, Franklin Servicing LLC, to service any
Mortgage Loans or REO Properties (other than a sub-servicer satisfactory to
Lender) in accordance with Accepted Servicing Practices, without the prior
written consent of Lender.
     (d) Cash Flow Coverage. Until such time as all Tranche A Advances and
Tranche B Advances are indefeasibly paid in full, Holding and each Subsidiary on
a consolidated basis shall maintain as of the end of each quarterly period a
ratio of Cash Flow Available for Debt Service to Debt Service of not less than
1.20 to 1.00, with such ratio being determined (i) initially as of September 30,
2008, for the period from January 1, 2008, through and including September 30,
2008 (on a year-to-date basis), and (ii) as of December 31, 2008, and continuing
as of the end of each quarter thereafter, for the most recently-ended twelve
consecutive (12) month period ending on such date.
“Cash Flow Available for Debt Service” shall mean for any period all Collections
(which term includes without limitation all servicing fees paid in cash, net
payments received in cash pursuant to Interest Rate Hedge Agreements, due
diligence fees paid in cash, interest payments and dividends paid in cash and
any other cash payments); provided that for the purposes of the determination of
Cash Flow, each such item of Collection shall be required to be received by
Lender in the Lock Box or turned over to Lender by the applicable Loan Party and
deposited in one of the Blocked Accounts at Huntington, and in each instance (i)

Page 33



--------------------------------------------------------------------------------



 



applied to the Obligations (other than to principal of the Tranche D Advances,
unless such application is accompanied by a permanent reduction thereof) or
(ii) used to establish or augment any Reserves.
“Debt Service” shall mean for any period the sum of (i) Interest Expense, plus
(ii) scheduled principal payments on Indebtedness. “Interest Expense” shall mean
for any period total interest expense (other than PIK Interest), whether paid or
accrued or due and payable (including without limitation in respect of all
Advances and any Subordinated Indebtedness), plus the interest component of
capital lease obligations for such period, plus all bank fees capitalized
pursuant to GAAP (other than the Restructuring Fee), plus net costs under
Interest Rate Hedge Agreements.
     (e) Fundamental Change. No Loan Party and no Subsidiary of any Loan Party
shall enter into any transaction of merger or consolidation or amalgamation
(provided that any Borrower other than an obligor on the Static Loans, upon
10 days prior notice to Lender and upon such terms or conditions which Lender
may reasonably require, may merge into another Borrower) or liquidate, wind up
or dissolve itself (or suffer any liquidation, winding up or dissolution) or
sell all or substantially all of its assets other than in connection with a sale
of assets, the proceeds of which shall be used to repay in full all Advances,
other amounts due under this Agreement and other amounts then due and payable
hereunder. No Loan Party and no Subsidiary of any Loan Party shall enter into
any material change in its capital structure or any change that Lender or a
third party firm of nationally recognized independent public accountants with
national expertise determines could cause a consolidation of assets of any Loan
Party with any other Person not a Loan Party under FIN 46, without the prior
written consent of Lender, which consent will not be withheld unreasonably. No
Loan Party and no Subsidiary of any Loan Party shall organize or create any
Subsidiary after the Forbearance Effective Date.
     (f) Operating Expenses. No Advance under this Agreement and no Collections
shall be used by Holding or any Subsidiary to pay any operating expenses of such
Persons in excess of the amount of Approved Expenses.
     (g) Conduct of Business. No Loan Party and no Subsidiary of any Loan Party
shall (i) originate or acquire any Mortgage Loans or other assets, (ii) perform
due diligence, servicing, broker loans or participate in off-balance sheet joint
ventures and special purpose vehicles (not involving the incurrence of any
Indebtedness), other than as disclosed in previous filings of any Loan Party
with the U.S. Securities and Exchange Commission in connection with the
Reorganization, in each instance without the prior written consent of Lender,
which consent shall not be withheld unreasonably. Each Loan Party shall limit
its activities to such activities as are incident to and necessary or convenient
to accomplish the following purposes: (i) to acquire, own, hold, pledge, finance
or otherwise deal with only mortgage loans similar to the Mortgage Loans, and
only real estate similar to the REO Properties, in each case, as are to be
pledged to Lender pursuant to this Agreement and (ii) to sell, securitize or
otherwise liquidate all or any portion of such assets in accordance with the
provisions of this Agreement.

Page 34



--------------------------------------------------------------------------------



 



     (h) Interest Rate Hedge Agreement. At all times, the Loan Parties shall
maintain in effect one or more Interest Rate Hedge Agreements with respect to
the Advances and the Tribeca Advances, in an aggregate notional principal amount
not less than $1,000,000,000 or such lesser amount as Lender in its sole
discretion shall approve, which Interest Rate Hedge Agreements have the effect
of establishing a maximum interest rate to be agreed by Lender and Holding with
respect to such notional principal amount, and each such Interest Rate Hedge
Agreement shall in form and substance satisfactory to Lender and with a term to
be agreed by Lender and Holding.
     (i) Restricted Payments. No Loan Party shall make or declare any Restricted
Payment without the prior written consent of Lender, which consent shall not be
withheld unreasonably; provided that any Loan Party may make a Restricted
Payment to the Loan Party which owns 100% of the Capital Stock of such Loan
Party.
     (j) Limitation on Liens. No Loan Party and no Subsidiary of any Loan Party
shall, nor will it permit or allow others to, create, incur or permit to exist
any Lien, security interest or claim on or to any of its Property, except for
(i) Liens (not otherwise permitted hereunder) that are created in connection
with the purchase of fixed assets and equipment necessary in the ordinary course
of such Person’s business, subject to the provisions of the Loan Documents and
(ii) Liens on the Collateral created pursuant to any Loan Document.
     (k) REO Properties. Within 30 days after Lender’s request therefor at any
time, the applicable Loan Party or such other Subsidiary having any REO Property
shall grant to Lender a first Lien Mortgage on such Person’s REO Properties to
secure the Advances pursuant to Loan Documents and other closing documents as
are satisfactory to Lender; provided, however, to the extent any such transfer
would require the payment of any material transfer tax or similar tax, such Loan
Party and Lender may make other arrangements satisfactory to Lender. In
addition, at all times after the Original Forbearance Effective Date, upon any
acquisition of each REO Property, each Loan Party shall transfer all such REO
Properties to a designated Loan Party or other Subsidiary satisfactory to Lender
and shall provide to Lender a first and exclusive Lien on the stock of such
Subsidiary and a negative pledge on all of the assets of such Subsidiary;
provided, however, to the extent any such transfer would require the payment of
any material transfer tax or similar tax, such Loan Party and Lender may make
other arrangements satisfactory to Lender.
     (l) Lock Box; Control Accounts.
     (i) FCMC and each Borrower shall maintain an existing lock box with Lender
(the “Lock Box”) or, at Lender’s discretion, blocked accounts (“Blocked
Accounts”) at deposit banks satisfactory to Lender, and each Loan Party shall
(i) request in writing and otherwise take such reasonable steps to ensure that
all obligors under each Mortgage Loan forward all payments in respect of the
related Mortgage Loans directly to the Lock Box, (ii) irrevocably instruct the
bank which maintains the Lock Box to transfer to the cash collection account at
Lender, on each Business Day, cleared funds in respect of all cash, checks,
drafts or other similar items of payment so received in the Lock Box and
(iii) deposit promptly,

Page 35



--------------------------------------------------------------------------------



 



and in any event no later than the first Business Day after the date of receipt
thereof, any cash, checks, drafts or other similar items of payment relating to
or constituting payments made in respect of any and all Collateral that are
received directly by any such Loan Party (notwithstanding the requirements of
clause (i) above) into one or more Blocked Accounts in such Loan Party’s name
and at Lender.
     (ii) On or before the Original Forbearance Effective Date (or such later
date as Lender shall consent to), each Loan Party shall cause each of the banks
where any deposit account is maintained to enter into tri-party blocked account
agreements with Lender and the applicable Loan Party, in form and substance
acceptable to Lender. No Loan Party shall accumulate or maintain cash in any
deposit accounts or payroll accounts as of any date of determination in excess
of checks outstanding against such accounts as of that date and amounts
necessary to meet minimum balance requirements.
     (iii) The Lock Box, Blocked Accounts and any other deposit accounts shall
be cash collateral accounts, with all cash, checks and other similar items of
payment in such accounts securing payment of the Advances and all other
Obligations, and in which each applicable Loan Party shall have granted a Lien
to Lender, pursuant to the Security Agreement or applicable Credit Agreement.
     (iv) No Loan Party and no Subsidiary of any Loan Party shall maintain or
have any operating accounts, deposit accounts, securities accounts or other
account at any bank, depositary source, financial institution or financial
intermediary, other than (i) the accounts set forth on Schedule 12 (l), the
balances of which shall not exceed the sum of $10,000, in the aggregate, other
than the Capital One account set forth on Schedule 12(l) which shall have no
limit as to its account balance so long as a deposit account control agreement
satisfactory to Huntington remains in full force and effect, or (ii) such other
accounts approved by Lender in writing in its sole good faith discretion. Each
Loan Party agrees that it will not transfer assets out of any such account other
than to pay Approved Expenses.
     (m) Licenses. Each Loan Party and its respective Subsidiaries, as
applicable, shall maintain and comply in all material respects with all
governmental licenses and authorizations to hold and service Mortgage Loans and
REO Properties, and at Lender’s request at any time, the Loan Parties or the
Subsidiary of the Loan Party, as applicable, shall provide to Lender an
officer’s certificates signed by Responsible Officers of the Loan Parties
certifying as to the truth and accuracy of the foregoing, which certificates
shall specifically include a statement that the Loan Parties and their
respective Subsidiaries are in compliance with all material governmental
licenses and authorizations.
     (n) Transactions with Affiliates. No Loan Party and no Subsidiary of any
Loan Party shall make a payment that is not otherwise permitted by this Section
to, or enter into any transaction, including, without limitation, any purchase,
sale, lease or exchange of property or the rendering of any service with, any
Affiliate unless such transaction is (a)

Page 36



--------------------------------------------------------------------------------



 



otherwise permitted under this Agreement, or (b)(i) in the ordinary course of
such Person’s business and (ii) upon fair and reasonable terms no less favorable
to such Person than it would obtain in a comparable arm’s length transaction
with a Person that is not an Affiliate.
     (o) WMC Claim. FCMC and the applicable Borrowers agree to diligently pursue
all of their claims and demands against WMC Mortgage Corp. and its successors
and assigns (“WMC”), and agree, upon Lender’s request, to collaterally assign
any commercial tort claim within ten Business Days after acquiring any interest
in such claim, pursuant to Loan Documents satisfactory to Lender. FCMC and the
applicable Borrowers further agree that no such party will enter into any
settlement agreement with WMC without the prior written consent of Lender.
     (p) Limitation on Indebtedness. No Loan Party and no Subsidiary of any Loan
Party shall incur any liabilities for Indebtedness (other than the Advances, the
Letters of Credit, Subordinated Indebtedness and intercompany Indebtedness
between Holding and Tribeca) or otherwise other than for trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered.
     (q) Limitation on Sale of Assets. No Loan Party shall convey, sell, lease,
assign, transfer or otherwise dispose of (collectively, “Transfer”), all or any
material portion of its property, business or assets (including, without
limitation, receivables and leasehold interests) whether now owned or hereafter
acquired or allow any Subsidiary to Transfer any material portion or all of its
assets to any Person other than a “putback” to sellers of Mortgage Loans, the
proceeds of which are used to repay Advances.
     (r) Maintenance of Property; Insurance. Each Loan Party shall keep all
property useful and necessary in its business in good working order and
condition. FCMC, Franklin Servicing LLC, and each Trust shall maintain errors
and omissions insurance and blanket bond coverage usually maintained by entities
engaged in the same or similar business similarly situated in such amounts as
are in effect on the Forbearance Effective Date (as disclosed to Lender in
writing) and shall not reduce such coverage without the written consent of
Lender, and shall maintain such other insurance with financially sound and
reputable insurance companies, and with respect to property and risks of a
character usually maintained by entities engaged in the same or similar business
similarly situated, against loss, damage and liability of the kinds and in the
amounts customarily maintained by such entities.
     (s) Collateral Determined to be Defective. Upon discovery by any Loan Party
or Lender of any breach of any material representation or warranty by a seller
of Mortgage Loans constituting Collateral, the party discovering such breach
shall promptly give notice of such discovery to the others.
     (t) Taxes. Each Loan Party shall pay and discharge all taxes, assessments
and governmental charges or levies imposed on it or on its income or profits or
on any of its

Page 37



--------------------------------------------------------------------------------



 



property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge or levy the payment of which is being contested in
good faith and by proper proceedings and against which adequate reserves are
being maintained if reserves have been deemed necessary by such Person in
accordance with GAAP. Holding shall cause to be paid all such taxes on behalf of
each Trust.
     (u) Troubled Asset Relief or Similar Program. At any time upon request of
Lender, each Loan Party agrees to engage in good faith discussions and otherwise
cooperate with Lender or an applicable Governmental Authority in order to sell,
assign, dispose or otherwise transfer (i) the Mortgage Loans to Lender or such
applicable Governmental Authority or (ii) the Commercial Loans to an applicable
Governmental Authority or a purchaser for value, in each instance in order to
consummate a transaction in connection with the Troubled Asset Relief Program
pursuant to the Emergency Economic Stabilization Act of 2008 or under any
similar program or statute.
     13. Periodic Due Diligence Review. Each Loan Party acknowledges that Lender
and each of Lender’s participants in any Advance has the right to perform
continuing due diligence reviews with respect to the Collateral and the business
of each Loan Party, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
each Loan Party agrees that upon reasonable (but no less than one (1) Business
Day) prior notice to Holding (unless a Forbearance Default shall have occurred,
in which case prior notice shall not be required), Lender or its authorized
representatives will be permitted during normal business hours to examine,
inspect, make copies (including electronic copies) of, and make extracts of, the
mortgage files, portfolio information, management databases, portfolio
databases, internal management reports and any and all documents, records,
agreements, instruments or information relating to any such information in the
possession, or under the control, of any Loan Party or any custodian. Each Loan
Party also shall make available to Lender a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
mortgage files, any servicing files and any other document or information
relating thereto and the Mortgage Loans, REO Properties and any other Collateral
pledged hereunder. Without limiting the generality of the foregoing, each Loan
Party acknowledges that Lender, at its option, has the right, at any time to
conduct a partial or complete due diligence review on some or all of the
Collateral, including, without limitation, ordering new credit reports, new
appraisals on any related mortgaged properties and otherwise re-generating the
information used to originate any Mortgage Loan, any information or databases in
any Loan Party’s possession. Each Loan Party agrees to cooperate with Lender and
any third party underwriter in connection with such underwriting, including, but
not limited to, providing Lender and any third party underwriter with access to
any and all documents, records, agreements, instruments or information relating
to such assets in the possession, or under the control, of any Loan Party. In
addition, Lender has the right to perform continuing due diligence reviews of
each Loan Party and its respective Affiliates, Subsidiaries, directors,
officers, employees and significant shareholders. Each Loan Party and Lender
further agree that all out-of-pocket costs and expenses incurred by Lender in
connection with Lender’s activities pursuant to this Section shall be paid for
by the Loan Parties.
     14. Joint and Several Liability.
     (a) Each Borrower accepts joint and several liability hereunder and under
the

Page 38



--------------------------------------------------------------------------------



 



other Loan Documents in consideration of the financial accommodations to be
provided by Lender under this Agreement, for the mutual benefit, directly and
indirectly, of each Borrower and in consideration of the undertakings of each
Borrower to accept joint and several liability for the Obligations.
     (b) Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, as a surety and as a co-debtor, joint and several
liability with each other Borrower, with respect to the performance of this
Agreement and the payment and performance of all of the Obligations (including,
without limitation, any obligations arising under this Section), it being the
intention of the parties hereto that all the Obligations shall be the joint and
several obligations of each Borrower without preferences or distinction among
them.
     (c) If and to the extent that any Borrower shall fail to make any payment
with respect to any Obligation as and when due or to perform any Obligation in
accordance with the terms thereof, then, in each such event, the other Borrowers
will make such payment with respect to, or perform, such Obligation, as
applicable.
     (d) The obligations of each Borrower under the provisions of this Section
constitute the absolute and unconditional, full recourse obligations of each
Borrower enforceable against each such Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.
     (e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Advances issued under or pursuant to this Agreement, notice of the
occurrence of any Default, Event of Default, Forbearance Default or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Lender under or in respect of any Obligation, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement). Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any Obligation, the acceptance of
any payment of any Obligation, the acceptance of any partial payment thereon,
any waiver, consent or other action or acquiescence by Lender at any time or
times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by Lender in respect of any Obligation,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any Obligation or the addition, substitution
or release, in whole or in part, of any Borrower or any part of the security for
any Obligation. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
Lender with respect to the failure by any Borrower to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section afford grounds for terminating, discharging or relieving any
Borrower, in whole or

Page 39



--------------------------------------------------------------------------------



 



in part, from any of its obligations under this Section, it being the intention
of each Borrower that, so long as any of the Obligations hereunder remain
unsatisfied, the obligations of such Borrower under this Section shall not be
discharged except by performance and then only to the extent of such
performance. The obligations of each Borrower under this Section shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrowers. The joint and several liability of each Borrower hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, constitution or place
of formation of any other Borrower or Lender.
     (f) Each Borrower represents and warrants to Lender that such Borrower is
currently informed of the financial condition of each other Borrower and of all
other circumstances which a diligent inquiry would reveal and which bear upon
the risk of nonpayment of the Obligations. Each Borrower hereby covenants that
such Borrower will continue to keep informed of each other Borrower’s financial
condition, the financial condition of other Guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.
     (g) The provisions of this Section are made for the benefit of Lender and
its respective successors and assigns, and may be enforced by it from time to
time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Lender, or any or their respective successors
or assigns first to marshal any claims or to exercise any rights against any
other Borrower or to exhaust any remedies available against any other Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section shall remain in effect until all of the Obligations shall have been paid
in full or otherwise fully satisfied. If at any time, any payment, or any part
thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Lender upon any insolvency proceeding of
any Borrower, or otherwise, the provisions of this Section will forthwith be
reinstated in effect, as though such payment had not been made.
     (h) Each Borrower hereby agrees that it will not enforce any of its rights
of contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Lender with respect to any Obligations or any collateral
security therefor until such time as all of the Obligations have been paid in
full in cash. Any claim which any Borrower may have against any other Borrower
with respect to any payments to Lender hereunder or under any other Loan
Documents are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency proceeding relating to any Borrower, its debts or its
assets, whether voluntary or involuntary, all such Obligations shall be paid in
full in cash before any payment or distribution of any character, whether in
cash, securities or other property, shall be made to any other Borrower.
     (i) Each Borrower hereby agrees that, after the occurrence and during the

Page 40



--------------------------------------------------------------------------------



 



continuance of any Default, Event of Default or Forbearance Default, the payment
of any amounts due with respect to the Indebtedness owing by any Borrower to any
other Borrower is hereby subordinated to the prior payment in full in cash of
the Obligations. Each Borrower hereby agrees that after the occurrence and
during the continuance of any Default, Event of Default or Forbearance Default,
such Borrower will not demand, sue for or otherwise attempt to collect any
Indebtedness of any other Borrower owing to such Borrower until the Obligations
shall have been paid in full in cash. If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such Indebtedness, such amounts shall be collected, enforced and received by
such Borrower as trustee Lender.
     15. Cooperation of Loan Parties.
     (a) Each Loan Party agrees to take any and all actions of any kind or
nature whatsoever, reasonably requested by Lender to prevent Lender from
suffering any loss with respect to any Obligations owed to Lender or in respect
of any Collateral or any impediment to any rights or remedies of Lender with
respect to such Obligations, the Loan Documents or this Agreement (or the
ability to exercise any such rights or remedies).
     (b) Further Assurances. Each Loan Party hereby agrees to execute and
deliver such additional documents, instruments and agreements reasonably
requested by Lender as may be reasonably necessary or appropriate to effectuate
the purposes of this Agreement.
     16. The Credit Agreements and this Agreement. Notwithstanding the amendment
and restatement of the Commercial Loans by this Agreement and previously by the
Existing Forbearance Agreement, all amounts owing to Lender under the Credit
Agreements, whether on account of principal, interest or otherwise which remain
outstanding as of the date hereof are evidenced by the Notes and shall
constitute Obligations owing under this Agreement and the Credit Agreements.
This Agreement is not given in substitution for any Loan Document, is not
payment of any amounts due by any Borrower under any Loan Document, and is in no
way intended to constitute (i) a novation of any Commercial Loan or Loan
Document, including without limitation the Existing Forbearance Agreement or
(ii) an extension of the original maturity dates of any Commercial Loan.
     17. Use of Cash Collateral. Prior to the Forbearance Date, absent a
Forbearance Default under this Agreement, Lender will permit a portion of
Collections, in such amounts as determined by Lender in its good faith
discretion from time to time, to be used by the Loan Parties for Approved
Expenses necessary to continue the operations of the same and in accordance with
the terms of this Agreement. The Loan Parties shall provide expense
reconciliations on the last Business Day of the month for expenses incurred in
the immediately prior month, and may request, subject to the approval of Lender
in its good faith discretion, amounts in excess of the budgeted amount for
anticipated operating expenses. If such reconciliation indicates that monthly
expenses were less than the budgeted amount, the difference between the actual
expenses and the budgeted amount shall be returned to Lender or retained and
applied against the next month’s expenses, in Lender’s sole discretion. Lender
shall have no obligation to advance any sums pursuant to this Agreement at any
time when a set of facts or circumstances exist, which, by

Page 41



--------------------------------------------------------------------------------



 



themselves, upon the giving of notice, the lapse of time, or any one or more of
the foregoing would constitute a Forbearance Default.
     18. Sale of Collateral. Upon the earlier of (i) the Forbearance Date or
(ii) the occurrence of a Forbearance Default under this Agreement, Lender shall
have the right to sell, lease or otherwise dispose of any Collateral in
accordance with the terms of any Loan Document, and applicable law. Each Loan
Party hereby consents and agrees to such sale, lease or other disposition of any
Collateral by Lender. Each Loan Party hereby waives, renounces and forever
relinquishes all rights to notice prior to disposition of any Collateral
required by any Loan Document, and all rights that may be waived under Article 9
of the Uniform Commercial Code, as enacted in any applicable state (and similar
provisions of any applicable law of any other jurisdiction), whether such rights
may be waived before or after default, including without limitation, those
rights with respect to the compulsory disposition of collateral, the redemption
of collateral, and the right to notice of any disposition of any Collateral.
Each Loan Party further waives and forever relinquishes any and every right of
redemption, including any statutory right of redemption, any equitable right of
redemption, and any other right of redemption that may exist. This paragraph and
the irrevocable waivers contained herein shall survive the termination of this
Agreement.
     19. Terms and Conditions. Other than as expressly modified herein, all of
the terms, conditions and covenants of the Credit Agreements and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed in all respects, and this Agreement shall not constitute a novation.
     20. Effect on the Loan Documents; Controlling Agreement. Upon the
effectiveness of this Agreement, each reference in any Loan Document to
“Forbearance Agreement,” “Credit Agreement,” “Agreement,” the prefix “herein,”
“hereof,” or words of similar import, shall mean and be a reference to this
Agreement as amended, restated, supplemented or otherwise modified from time to
time. Except to the extent amended or modified hereby, all of the
representations, warranties, terms, covenants and conditions of the Existing
Forbearance Agreement, the Credit Agreements and the other Loan Documents shall
remain as written originally and in full force and effect in accordance with
their respective terms and are hereby ratified and confirmed in all respects,
and nothing herein shall affect, modify, limit or impair any of the rights and
powers which Lender may have hereunder or thereunder; provided that, to the
extent the terms of the Existing Forbearance Agreement, any Credit Agreement or
any Loan Document are inconsistent with the terms of this Agreement or any Loan
Document executed in connection herewith, the terms of this Agreement or such
Loan Document executed in connection herewith shall control. The amendments and
supplements set forth herein shall be limited precisely as provided for herein,
and shall not be deemed to be a waiver of, amendment of, consent to or
modification of any right of Lender under, or of any other term or provisions of
any Credit Agreement or any other Loan Document, or of any term or provision of
any other instrument referred to therein or herein or of any transaction or
future action on the part of any Loan Party which would require the consent of
Lender.
     21. Headings. Section headings in this Agreement are included herein for
convenience of reference only and will not constitute a part of this Agreement
for any other purpose.

Page 42



--------------------------------------------------------------------------------



 



     22. Default. A “Forbearance Default” shall exist under this Agreement if
any one or more of the following events shall have occurred, and with respect to
any event, other than an event described in clause (j) or (k) below, Lender
shall have provided notice to Holding of the same:
     (a) the occurrence of (i) a failure, breach or default under Section 3, 5,
6, 10, 11, or 12 of this Agreement, or (ii) an Event of Default (other than an
Acknowledged Default) shall occur and be continuing under the Franklin Master
Agreement; or
     (b) any breach or default of any term, condition or covenant set forth in,
or any event of default (other than an Acknowledged Default) under any Loan
Document not referred to in clause (a) above now or hereafter executed and
delivered by any Loan Party to Lender shall occur after the date hereof and such
failure to observe or perform shall continue unremedied for a period of five
(5) days; or
     (c) any breach or default in performance by any Guarantor of any of the
agreements, payments, terms, conditions, covenants, warranties or
representations set forth in this Agreement, the FCMC Guaranty or any Guaranty;
or
     (d) the occurrence of a “Forbearance Default” as defined in the Tribeca
Forbearance Agreement.
     (e) any Borrower shall fail to make a payment of any principal of or
interest on any Advance or any Guarantor shall fail to make a payment of any
amount required to be paid by it under any Guaranty, in each case prior to the
close of business on the date on which such payment is due (whether at stated
maturity, upon acceleration or at mandatory prepayment or otherwise); or
     (f) any representation, warranty or certification made or deemed made in
this Agreement or in any other Loan Document by any Loan Party or any
certificate furnished to Lender pursuant to the provisions hereof or thereof,
shall prove to have been false or misleading in any material respect as of the
time made or furnished; or
     (g) [Reserved].
     (h) a final judgment or judgments for the payment of money in excess of,
with respect to any Loan Party, $1,000,000 in the aggregate (to the extent that
it is, in the determination of Lender, uninsured and provided that any insurance
or other credit posted in connection with an appeal shall not be deemed
insurance for these purposes) shall be rendered against any Loan Party by one or
more courts, administrative tribunals or other bodies having jurisdiction over
them and the same shall not be discharged (or provision shall not be made for
such discharge) or bonded, or a stay of execution thereof shall not be procured,
within 30 days from the date of entry thereof and such Loan Party shall not,
within said period of 30 days, or such longer period during which execution of
the same

Page 43



--------------------------------------------------------------------------------



 



shall have been stayed or bonded, appeal therefrom and cause the execution
thereof to be stayed during such appeal; or
     (i) any Loan Party shall admit in writing its inability to pay its debts as
such debts become due; or
     (j) any Loan Party or any of its Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner or liquidator of itself or of all or a substantial
part of its property, (ii) make a general assignment for the benefit of its
creditors, (iii) commence a voluntary case under the Bankruptcy Code, (iv) file
a petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, liquidation, dissolution, arrangement or winding-up,
or composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code or (vi) take any corporate or
other action for the purpose of effecting any of the foregoing; or
     (k) a proceeding or case shall be commenced, without the application or
consent of any Loan Party or any of its Subsidiaries, in any court of competent
jurisdiction, seeking (i) its reorganization, liquidation, dissolution,
arrangement or winding-up, or the composition or readjustment of its debts,
(ii) the appointment of a receiver, custodian, trustee, examiner, liquidator or
the like of any Loan Party or any such Subsidiary or of all or any substantial
part of its property, or (iii) similar relief in respect of any Loan Party or
any such Subsidiary under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 or more days; or an order for relief
against any Loan Party or any such Subsidiary shall be entered in an involuntary
case under the Bankruptcy Code; or
     (l) this Agreement, any Note or any other Loan Document shall for whatever
reason (including an event of default thereunder) be terminated (in whole or in
part) or any Lien on the Collateral created by any Loan Document or any Loan
Party’s obligations under this Agreement or any Guarantor’s obligations under
its Guaranty shall cease to be in full force and effect, or the enforceability
thereof shall be contested by any Loan Party; or
     (m) any Change of Control shall have occurred; or
     (n) any Loan Party shall grant, or suffer to exist, any Lien on any
Collateral except the Liens contemplated by this Agreement; or the Liens
contemplated hereby shall cease to be first priority perfected and enforceable
Liens on the Collateral in favor of Lender or shall be Liens in favor of any
Person other than Lender; or
     (o) any Loan Party or any Subsidiary or Affiliate of such entity shall
default under, or fail to perform as required under, or shall otherwise breach
the terms of any

Page 44



--------------------------------------------------------------------------------



 



material instrument, agreement or contract between such Loan Party or such other
entity, on the one hand, and Lender or any of Lender’s or any Lender’s
Affiliates on the other, whether or not such default results in the acceleration
or prepayment of any Indebtedness thereunder; or any Loan Party or any
Subsidiary or Affiliate of such Person shall default under, or fail to perform
in any material respect as requested under, the terms of any repurchase
agreement, credit and security agreement or similar credit facility or agreement
which provides for borrowed funds in an amount in excess of $1,000,000 which
default or failure permits the acceleration or prepayment of any such
Indebtedness thereunder; or
     (p) any Material Adverse Effect occurs with respect to any Loan Party or
any of its respective Subsidiaries or Affiliates, or the Collateral, in each
case as determined by Lender in its good faith discretion, or the existence of
any other condition that, in Lender’s good faith discretion, constitutes a
material impairment of the ability of any Loan Party’s ability to perform its
obligations under this Agreement, any Note or any other Loan Document or any
Guarantor’s ability to perform its obligations under its Guaranty.
     23. Remedies.
     (a) Upon the occurrence of one or more Forbearance Defaults other than
those referred to in Section 22(j) or (k), Lender may (i) immediately declare
the principal amount of all Advances then outstanding to be immediately due and
payable, together with all interest accrued thereon and all other amounts due
under this Agreement, the Notes and any other Loan Document; provided, that upon
the occurrence of a Forbearance Default referred to in Sections 22(j) or (k),
such amounts shall immediately and automatically become due and payable without
any further action by any Person, (ii) exercise, in addition to all other rights
and remedies granted to it in this Agreement, the rights and remedies provided
for under the Security Agreement, any Credit Agreement, and (iii) exercise, in
addition to all other rights and remedies granted to it in this Agreement, the
rights and remedies provided for under applicable law or equity. Upon such
declaration or such automatic acceleration, the unpaid balance of all Advances
then outstanding and all other amounts due under this Agreement and the other
Loan Documents shall become immediately due and payable, without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by each Loan Party, and Lender may thereupon exercise any
rights and remedies, hereunder and under the other Loan Documents including, but
not limited to, the transfer of servicing or the liquidation of the Collateral
on a servicing released basis. To the extent permitted by applicable law, each
Loan Party waives all claims, damages and demands it may acquire against Lender
arising out of the exercise by Lender of any of its rights hereunder or under
any other Loan Documents, other than those claims, damages and demands arising
from the gross negligence, bad faith or willful misconduct of Lender. Upon the
occurrence of one or more Forbearance Defaults, Lender shall have the right to
obtain physical possession of the servicing records and all other files of any
Loan Party relating to the Collateral and all documents relating to the
Collateral which are then or may thereafter come in to the possession of any
Loan Party, any servicer, or any third party acting for any Loan Party or any
servicer, and each Loan Party and each servicer shall deliver to Lender such

Page 45



--------------------------------------------------------------------------------



 



assignments and other documents as Lender shall request. Lender shall be
entitled to specific performance of all agreements of each Loan Party and each
servicer contained in this Agreement and any other Loan Document.
     (b) If a Forbearance Default shall occur and be continuing, Lender may, at
its option, enter into one or more Interest Rate Hedge Agreements covering all
or a portion of the Mortgage Loans pledged under any Loan Document, and the Loan
Parties shall be responsible for all damages, judgments, costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements) of
any kind which may be imposed on, incurred by or asserted against Lender
relating to or arising out of such Interest Rate Hedge Agreements, including
without limitation any losses resulting from such Interest Rate Hedge
Agreements.
     (c) Any money or property collected or otherwise received by Lender in
connection with the exercise of its rights and remedies under this Agreement
(including, without limitation, any money or property received in respect of a
liquidation of any Collateral) shall be applied by Lender in the order of
priority set forth in Section 5(d).
     24. Waiver and Release of All Claims and Defenses; Communications.
     (a) Each Loan Party, for itself and its respective successors and assigns,
agents, employees, officers and directors, hereby forever waive, relinquish,
discharge and release all defenses and Claims of every kind or nature, whether
existing by virtue of state, federal, or local law, by agreement or otherwise,
against (i) Lender, its successors, assigns, directors, officers, shareholders,
agents, employees and attorneys, and (ii) all participants in any Commercial
Loans or Advances, such participants’ successors, assigns, directors, officers,
shareholders, agents, employees and attorneys, (iii) any obligation evidenced by
any Credit Agreement, any promissory note, instrument or other Loan Document in
connection therewith, and (iv) any Collateral, in each instance, which any Loan
Party, may have or may have made at any time up through and including the date
of this Agreement, including without limitation, any affirmative defenses,
counterclaims, setoffs, deductions or recoupments, by any Loan Party. “Claims”
means all debts, demands, actions, causes of action, suits, dues, sums of money,
accounts, bonds, warranties, covenants, contracts, controversies, promises,
agreements or obligations of any kind, type or description, and any other claim
or demand of any nature whatsoever, whether known or unknown, accrued or
unaccrued, disputed or undisputed, liquidated of contingent, in contract, tort,
at law or in equity, which any Loan Party ever had, claimed to have, now has, or
shall or may have. The term “Claims” also includes all causes of action,
liabilities and rights arising under or by virtue of any Credit Agreement,
promissory note or other document or any transaction entered into in connection
therewith. Nothing contained in this Agreement prevents enforcement of this
waiver and release.
     (b) Each party to this Agreement acknowledges and agrees that one purpose
of this Agreement is to facilitate the resolution of the Acknowledged Defaults
and that, consistent with such purpose, no part of any oral or written
communications between or among any Loan Party or Lender regarding the
transactions contemplated in this

Page 46



--------------------------------------------------------------------------------



 



Agreement, exclusive of this written Agreement itself (collectively,
“Communications”), shall be utilized or deemed to be admissible as evidence in
any litigation involving any party to this Agreement. Communications shall be
deemed to constitute “compromise negotiations,” and not to constitute evidence
that is “discoverable,” as those phrases are used in the Federal Rules of
Evidence and any applicable state rules of evidence, and no Communications shall
be deemed to constitute evidence that is otherwise admissible for any other
purpose.
     (c) The release and communication provisions provided by paragraphs (a) and
(b) of this Section, shall survive and continue in full force and effect
notwithstanding the occurrence of a Forbearance Default under the terms of this
Agreement or the termination of this Agreement.
     25. Setoff. In addition to any rights now or hereafter granted under
applicable law or this Agreement and not by way of limitation of any such
rights, upon the occurrence of any Forbearance Default, each of Lender and any
participant in any Advance is hereby authorized by each Loan Party, at any time
or from time to time, without notice to any Loan Party or any other person or
entity, any such notice being hereby expressly waived, to setoff, appropriate
and apply against any Obligation owing to Lender or such participant from any
Loan Party, in such order as Lender in its sole discretion shall determine, any
and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts), and any other Indebtedness at any time owing
by Lender or any such participant to any Loan Party, including, but not limited
to, all claims of any nature or description arising out of or connected with any
Credit Agreement, any Loan Document or this Agreement, regardless of whether or
not Lender or such participant shall have made any demand under any such
document or otherwise.
     26. Indemnification. In addition to any other obligations of
indemnification, each Loan Party hereby jointly and severally assumes
responsibility and liability for, and hereby holds harmless and indemnifies
Lender, its successors, assigns, directors, officers, shareholders, agents,
employees and attorneys, any participants in any Commercial Loan or Advance,
such participants’ successors, assigns, directors, officers, shareholders,
agents, employees and attorneys (each an “Indemnified Party”) from and against,
any and all, by way of example but without limitation, liabilities, demands,
obligations, injuries, costs, damages (direct, indirect or consequential),
awards, loss of interest, principal or any portion of the Obligations, charges,
expenses, payments of money and reasonable attorneys’ fees, incurred or
suffered, directly or indirectly, by an Indemnified Party or asserted against an
Indemnified Party, by any person or entity whatsoever, including any Loan Party,
arising out of this Agreement, or any document executed in connection herewith,
or the exercise of any right or remedy, including the realization, disposition
or sale of any Collateral, or any portion thereof, or the exercise of any right
in connection therewith, or any actions taken by an indemnified party in
connection with this Agreement or the transactions contemplated by this
Agreement, for which an Indemnified Party may be liable, for any reason
whatsoever except for such an Indemnified Party’s own acts of gross negligence
or willful misconduct. The indemnification provisions provided by this Section
shall survive and continue in

Page 47



--------------------------------------------------------------------------------



 



full force and effect notwithstanding the occurrence of a Forbearance Default
under the terms of this Agreement or the termination of this Agreement.
     27. Consent to Relief from Automatic Stay. Each Loan Party hereby agrees
that if any such party, individually or jointly, shall (i) file with any
bankruptcy court of competent jurisdiction or be the subject of any petition
under the Bankruptcy Code, (ii) be the subject of any order for relief issued
under the Bankruptcy Code, (iii) file or be the subject of any petition seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future federal or state act
or law relating to bankruptcy, insolvency, or other relief for debtors,
(iv) seek consent to or acquiesce in the appointment of any trustee, receiver,
conservator, or liquidator, (v) be the subject of any order, judgment or decree
entered by any court of competent jurisdiction approving a petition filed
against any Loan Party for any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any present or
future federal or state act or law relating to bankruptcy and insolvency, or
relief for debtors, Lender shall thereupon be entitled to relief from any
automatic stay imposed by Section 362 of the Bankruptcy Code, or from any other
stay or suspension of remedies imposed in any other manner with respect to the
exercise of the rights and remedies otherwise available to Lender under the
terms of this Agreement and the Notes and the Loan Documents. Each Loan Party
agrees that upon the occurrence of a Forbearance Default hereunder Lender shall
be entitled to appointment of a receiver for any Collateral.
     28. Notice. All notices or demands hereunder to parties hereto shall be
sufficient if made in writing and sent and confirmed by facsimile, or if sent by
prepaid overnight courier addressed as applicable to Lender or Holding for
itself and each Borrower at the address set forth below such party’s signature
line to this Agreement, and such delivery will be deemed complete on the next
business day. Notice to Holding shall be deemed notice to each other Loan Party
as well.
     29. Amendments. This Agreement may not be amended or modified except in a
writing signed by Lender and each Loan Party.
     30. Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of each Loan Party and Lender and their respective
successors, and assigns; provided, however, that the foregoing shall not
authorize any assignment by any Loan Party of its rights or duties hereunder.
Lender does not undertake to give or to do or refrain from doing anything
directly to or for the benefit of any person other than a Loan Party and, with
respect to any Loan Party, other than as described herein. Although third
parties may incidentally benefit from this Agreement, there are no intended
beneficiaries other than each Loan Party and Lender.
     31. Indulgence; Modifications. No delay or failure of Lender to exercise
any right, power or privilege hereunder shall affect such right, power or
privilege nor shall any single or partial exercise thereof preclude any further
exercise thereof, nor the exercise of any other right, power or privilege. The
rights of Lender hereunder are cumulative and are not exclusive of any rights or
remedies which Lender would otherwise have except as modified herein. No
amendment, modification, supplement, termination, consent or waiver of or to any
provision of this Agreement,

Page 48



--------------------------------------------------------------------------------



 



the Credit Agreements or the Loan Documents, nor any consent to any departure
therefrom, shall in any event be effective unless the same shall be in writing
and signed by or on behalf of Lender.
     32. Waivers Voluntary. The releases and waivers contained in this Agreement
are freely, knowingly and voluntarily given by each party, without any duress or
coercion, after each party has had opportunity to consult with its counsel and
has carefully and completely read all of the terms and provisions of this
Agreement.
     33. Governing Law and Venue. This Agreement is made in the State of Ohio
and the validity of this Agreement, any documents incorporated herein or
executed in connection herewith, and (notwithstanding anything to the contrary
therein) the Credit Agreements and other Loan Documents, and the construction,
interpretation and enforcement thereof, and the rights of the parties thereto
shall be determined under, governed by, and construed in accordance with the
internal laws of the State of Ohio, without regard to principles of conflicts of
law. The parties agree that all actions or proceedings arising in connection
with this Agreement, any documents incorporated herein or executed in connection
herewith, the Credit Agreements, and the other Loan Documents shall be tried and
litigated only in the Federal District Court for the Southern District of Ohio
or the state courts of Franklin County, Ohio. The parties hereto waive any right
each may have to assert the doctrine of forum non conveniens or to object to
venue to the extent any proceeding is brought in accordance with this Section.
Service of process, sufficient for personal jurisdiction in any action against
any Loan Party, may be made by registered or certified mail, return receipt
requested, to the address set forth below such party’s signature to this
Agreement.
     34. Execution in Counterparts. This Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same agreement. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.
     35. Severability. Should any part, term or provision of this Agreement be
by the courts decided to be illegal, unenforceable or in conflict with any law
of the state of Ohio, federal law or any other applicable law, the validity and
enforceability of the remaining portions or provisions of this Agreement shall
not be affected thereby.
     36. Construction; Conflict. This Agreement shall be deemed to be drafted by
all parties hereto and shall be construed without regard to any presumption or
rule requiring that it be construed against the party initiating the drafting
hereof. In the event of any conflict or discrepancy between the terms of this
Agreement and any of the other Loan Documents, the terms of this Agreement shall
supersede any such conflicting provision. In addition, from and after the
Original Forbearance Effective Date, all affirmative, negative and reporting
covenants contained in the Franklin Warehousing Agreement and the Franklin Term
Loan Agreement shall be superseded by the covenants in this Agreement.
     37. WAIVER OF A JURY TRIAL. LENDER AND EACH LOAN PARTY ACKNOWLEDGE AND
AGREE THAT THERE MAY BE A CONSTITUTIONAL RIGHT TO

Page 49



--------------------------------------------------------------------------------



 



A JURY TRIAL IN CONNECTION WITH ANY CLAIM, DISPUTE OR LAWSUIT ARISING BETWEEN OR
AMONG THEM, BUT THAT SUCH RIGHT MAY BE WAIVED. ACCORDINGLY, EACH PARTY, IN
CONSIDERATION OF THE CONSIDERATION EXCHANGED IN THIS AGREEMENT, AGREES THAT
NOTWITHSTANDING ANY CONSTITUTIONAL RIGHT IN THIS COMMERCIAL MATTER, EACH PARTY
BELIEVES AND AGREES THAT IT SHALL BE IN ITS BEST INTEREST TO WAIVE SUCH RIGHT,
AND, ACCORDINGLY, HEREBY WAIVES SUCH RIGHT TO A JURY TRIAL, AND FURTHER AGREES
THAT THE BEST FORUM FOR HEARING ANY CLAIM, DISPUTE OR LAWSUIT, IF ANY, ARISING
IN CONNECTION WITH THIS AGREEMENT, THE CREDIT AGREEMENTS, ANY LOAN DOCUMENT OR
THE RELATIONSHIP BETWEEN LENDER AND ANY LOAN PARTY SHALL BE A COURT OF COMPETENT
JURISDICTION SITTING WITHOUT A JURY.
     38. Integration. This Agreement and the other Loan Documents are intended
by the parties as the final expression of their agreement and therefor
incorporate all negotiations of the parties hereto and are the entire agreement
of the parties hereto. Each Loan Party acknowledges that it is relying on no
written or oral agreement, representation, inducement, warranty, or
understanding of any kind made by Lender or any employee or agent of Lender,
except for the agreements by Lender set forth herein or in the other Loan
Documents.
     39. Reversal of Payments. If Lender receives any payments or proceeds of
any Collateral which are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be paid to a trustee,
debtor-in-possession, receiver or any other party under any bankruptcy law,
common law, equitable cause or otherwise, then, to such extent, the obligations
or part thereof intended to be satisfied by such payments or proceeds shall be
reserved and continue as if such payments or proceeds had not been received by
Lender.
     40. Expenses. Each Loan Party shall reimburse Lender and any participant in
any Commercial Loan or Advance promptly upon demand for all costs and expenses,
including without limitation, expenses of appraisers and other advisors with
respect to any Collateral or the business of any Loan Party, reasonable
attorneys’ fees and expenses (including the fees of Lender’s inside counsel),
expended or incurred by Lender in any arbitration, judicial reference, legal
action or otherwise in connection with (i) the negotiation, preparation,
amendment and enforcement of this Agreement and any Loan Document, including
without limitation, during any workout, attempted workout, and/or in connection
with the rendering of legal advice as to Lender’s rights, remedies and
obligations under this Agreement or any Loan Document, whether or not any form
of legal proceeding has commenced, (ii) collecting any sum which becomes due
Lender under this Agreement or any Loan Document, (iii) any proceeding for
declaratory relief, any counterclaim to any proceeding, or any appeal, (iv) the
protection, preservation or enforcement of any rights or remedies of Lender, any
Collateral, whether or not any form of legal proceedings is commenced, or
(v) any action necessary to defend, protect, assert, or preserve any of Lender’s
rights or remedies as a result of or related to any case or proceeding under the
Bankruptcy Code, or any similar law of any jurisdiction. All of such costs and
expenses shall bear interest from the time of demand at the highest rate then in
effect under this Agreement.

Page 50



--------------------------------------------------------------------------------



 



     41. Patriot Act Notice. Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA Patriot Act (Title III of Pub.L. 10756,
signed into law October 26, 2001) (the “Act”), it is required to obtain, verify
and record information that identifies each Loan Party, which information
includes the name and address of each Party and other information that will
allow Lender to identify any Loan Party in accordance with the Act.
[Remainder of page intentionally left blank.]

Page 51



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lender and each Loan Party have executed this Agreement
as of the date set forth above.

                  EACH BORROWER LISTED ON SCHEDULE 1 ATTACHED HERETO:    
 
           
 
  By:   /s/ Alexander Gordon Jardin
 
        Name: Alexander Gordon Jardin         Title: as Chief Executive Officer
of, and on behalf of, each Borrower listed on Schedule 1 attached hereto.    
 
                Address for Notices:         101 Hudson St., 25th Floor         
Jersey City, New Jersey 07302         Fax: 201-604-4400         Attention:
General Counsel    
 
                With a copy to:    
 
                Kramer Levin Naftalis & Frankel LLP         1177 Avenue of the
Americas          New York, New York 10036         Fax: 212-715-8346        
Attention: J. Michael Mayerfeld    
 
                FRANKLIN CREDIT MANAGEMENT CORPORATION    
 
           
 
  By:   /s/ Thomas J. Axon
 
        Name: Thomas J. Axon         Title: President    
 
                Address for Notices    
 
                Same as above    

First Amended and Restated Forbearance Agreement and Amendment to Credit
Agreements

 



--------------------------------------------------------------------------------



 



                  FRANKLIN CREDIT ASSET CORPORATION    
 
           
 
  By:   /s/ Alexander Gordon Jardin
 
        Name: Alexander Gordon Jardin         Title: Chief Executive Officer    
 
                Address for Notices    
 
                Same as above    
 
                FRANKLIN CREDIT HOLDING CORPORATION    
 
           
 
  By:   /s/ Thomas J. Axon
 
        Name: Thomas J. Axon         Title: President    
 
                Address for Notices    
 
                Same as above    

First Amended and Restated Forbearance Agreement and Amendment to Credit
Agreements

 



--------------------------------------------------------------------------------



 



                  THE HUNTINGTON NATIONAL BANK    
 
           
 
  By:   /s/ Alan D. Seitz
 
        Name: Alan D. Seitz         Title: Senior Vice President    
 
                Address for Notices:           The Huntington National Bank    
    2361 Morse Road          NC3W67         Columbus, Ohio 43229         Attn:
Special Assets         Fax: (614) 480-3795    
 
                With a copy to:         Porter Wright Morris & Arthur LLP      
  41 South High Street          Columbus, Ohio 43215         Attn: Jack R.
Pigman and Timothy E. Grady         Fax: (614) 227-2100    

First Amended and Restated Forbearance Agreement and Amendment to Credit
Agreements

 



--------------------------------------------------------------------------------



 



              SCHEDULE 1   Franklin Borrowers

FCMC 2000 B CORP.
FCMC 2000 C CORP.
FCMC 2000 D CORP.
FCMC 2001 A CORP.
FCMC 2001 B CORP
FCMC 2001 C CORP.
FCMC 2001 D CORP.
FCMC 2001 E CORP.
FCMC 2001 F CORP.
FCMC 2002 A CORP.
FCMC 2002 B CORP.
FCMC 2002 C CORP.
FCMC 2002 D CORP.
FCMC 2002 E CORP.
FCMC 2002 F CORP.
FCMC 2002 G CORP.
FCMC 2002 H CORP.
FCMC 2003 A CORP.
FCMC 2003 B CORP.
FCMC 2003 C CORP.
FCMC 2003 D CORP.
FCMC 2003 E CORP.
FCMC 2003 F CORP.
FCMC 2003 G CORP.
FCMC 2003 H CORP.
FCMC 2003 I CORP.
FCMC 2003 J CORP.
FCMC 2003 K CORP.
FCMC 2004 A CORP
FCMC 2004 B CORP.
FCMC 2004 C CORP.
FCMC 2004 D CORP.
FCMC 2004 E CORP.
FCMC 2004 F CORP.
FCMC 2004 G CORP.
FCMC 2004 H CORP.
FCMC 2004 I CORP.
FCMC 2004 J CORP.
FCMC 2004 K CORP.
FCMC 2004 L CORP.
FCMC 2004 M CORP.
FCMC 2005 A CORP.
FCMC 2005 B CORP.
FCMC 2005 C CORP.
FCMC 2005 D CORP.
FCMC 2005 E CORP.

1 



--------------------------------------------------------------------------------



 



              SCHEDULE 1   Franklin Borrowers

FCMC 2005 F CORP.
FCMC 2005 G CORP.
FCMC 2005 H CORP.
FCMC 2005 I CORP.
FCMC B-ONE 2004 A CORP.
FCMC B-ONE 2004 B CORP.
FCMC B-ONE 2004 C CORP.
FCMC B-ONE 2004 D CORP.
FCMC B-ONE 2004 E CORP.
FCMC B-ONE 2004 F CORP.
FLOW 2000A CORP.
FLOW 2000B CORP.
FLOW 2000C CORP.
FLOW 2000D CORP.
FLOW 2000E CORP.
FLOW 2000F CORP.
FLOW 2001 A CORP.
FLOW 2001 B CORPORATION
FLOW 2001 C CORPORATION
FLOW 2001 D CORP
FLOW 2001 E CORPORATION
FLOW 2001 F CORPORATION
FLOW 2001 G CORPORATION
FLOW 2001 H CORP.
FLOW 2001 I CORP.
FLOW 2001 J CORP.
FLOW 2001 K CORP
FLOW 2001 L CORP.
FLOW 2002 A CORP.
FLOW 2002 B CORP.
FLOW 2002 C CORP.
FLOW 2002 D CORP.
FLOW 2002 E CORP.
FLOW 2002 F CORP.
FLOW 2002 G CORP.
FLOW 2002 H CORP.
FLOW 2002 I CORP.
FLOW 2002 J CORP.
FLOW 2002 K CORP.
FLOW 2002 L CORP.
FLOW 2003 A CORP.
FLOW 2003 B CORP.
FLOW 2003 C CORP.
FLOW 2003 D CORP.
FLOW 2003 E CORP.
FLOW 2003 F CORP.

2 



--------------------------------------------------------------------------------



 



              SCHEDULE 1   Franklin Borrowers

FLOW 2003 G CORP.
FLOW 2003 H CORP.
FLOW 2003 I CORP.
FLOW 2003 J CORP.
FLOW 2003 K CORP.
FLOW 2003 L CORP.
FLOW 2003 M CORP.
FLOW 2004 A CORP.
FLOW 2004 B CORP.
FLOW 2004 C CORP.
FLOW 2004 D CORP.
FLOW 2004 E CORP.
FLOW 2004 F CORP.
FLOW 2004 G CORP.
FLOW 2004 H CORP.
FLOW 2004 I CORP.
FLOW 2005 A CORP.
FLOW 2005 B CORP.
FLOW 2005 C CORP.
FLOW 2005 D CORP.
FLOW 2005 E CORP.
FLOW 2005 F CORP
FLOW 2005 G CORP
FLOW 2005 H CORP
FLOW 2005 I CORP
FLOW 2005 J CORP
FLOW 99-70 CORP.
FLOW 99-76 CORP.
FLOW 99-88 CORP.
FLOW 99-92 CORP.
CAL SECOND 49 CORPORATION
CAPE 77 CORP.
COAST 56 CORPORATION
COAST 62 CORPORATION
EMERGE 64 CORPORATION
JACKSON UNION 28 CORPORATION
MORGAN 85 CORP.
PANCAL 93 CORP.
PARK 86 CORP.
PARK 94 CORP.
SHELTON 46 CORPORATION
NEW HAVEN 40 CORPORATION
FIRSTGOLD 69 CORP.
ACCU 95 CORP.
ACCU 99 CORP.
ACREDIT 75 CORP.

3 



--------------------------------------------------------------------------------



 



              SCHEDULE 1   Franklin Borrowers

ARK 38 CORPORATION
BEACH FUNDING CORP.
BRANFORD 55 CORPORATION
CAPT 47 CORPORATION
CENTURY 78 CORP.
COAST 74 CORP.
COAST 96 CORP.
DAPT 51 CORPORATION
EMGOLD 67 CORP.
EMOD 65 CORP.
EMSEC 66 CORP.
ERICSSON ASSOCIATES INC.
FIRSTCO 80 CORP.
FORT GRANITE 44 CORPORATION
FREE 73 CORP.
FREE 81 CORP.
GARFIELD 48 CORPORATION
GREEN 89 CORP.
GREENWICH FIRST CORPORATION
GREENWICH FUNDING CORPORATION
GREENWICH MANAGEMENT CORPORATION
HARRISON FINANCIAL CORPORATION
HOME FED 57 CORPORATION
IVY CITY 72 CORP.
JERSEY 45 CORPORATION
KEARNY 39 CORPORATION
KEARNY 61 CORPORATION
MADISON 54 CORPORATION
MASS FED 29 CORPORATION
MODGOLD 68 CORP.
NEW HAVEN 53 CORPORATION
NEW HAVEN 63 CORPORATION
NORTH FORK 41 CORPORATION
NY APT. 33 CORPORATION
PAN CAL 98 CORP.
PANCAL 82 CORP.
PARK 97 CORP.
PENN 100B CORP.
PENN 100 CORP.
POINT 91 CORP.
RAPID POINT 60 CORPORATION
ST. PETE 43 CORPORATION
TAMPA 79 CORP.
VANTAGE 90 CORP.
WELL 84 CORP.
WFB 83 CORP.

4 



--------------------------------------------------------------------------------



 



              SCHEDULE 1   Franklin Borrowers

STATES 87 CORP.
FCMC 2005 J CORP.
FCMC 2005 K CORP.
FCMC 2005 L CORP.
FCMC 2005 M CORP.
FCMC 2005 N CORP.
FCMC 2005 O CORP.
FCMC 2005 P CORP.
FCMC 2005 Q CORP.
FCMC 2005 R CORP.
FCMC 2005 S CORP.
FCMC 2006 A CORP.
FCMC 2006 B CORP.
FCMC 2006 C CORP.
FCMC 2006 D CORP.
FCMC 2006 E CORP.
FCMC 2006 F CORP.
FCMC 2006 G CORP.
FCMC 2006 H CORP.
FCMC 2006 I CORP.
FCMC 2006 J CORP.
FCMC 2006 K CORP.
FCMC 2006 L CORP.
FCMC 2006 M CORP.
FCMC 2006 N CORP.
FCMC 2006 O CORP.
FCMC 2006 P CORP.
FCMC 2006 Q CORP.
FCMC 2006 R CORP.
FCMC 2006 S CORP.
FCMC 2006 T CORP.
FCMC 2006 U CORP.
FCMC 2006 V CORP.
FCMC 2006 W CORP.
FCMC 2006 X CORP.
FCMC 2006 Y CORP.
FCMC 2006 Z CORP.
FCMC 2007 A CORP.
FCMC 2007 B CORP.
FCMC 2007 C CORP.
FCMC 2007 D CORP.
FCMC 2007 E CORP.
FCMC 2007 F CORP.
FCMC 2007 G CORP.
FCMC 2007 H CORP.
FCMC 2007 H CORP.

5 



--------------------------------------------------------------------------------



 



              SCHEDULE 1   Franklin Borrowers

FCMC 2007 I CORP.
FCMC 2007 J CORP.
FCMC 2007 K CORP.
FCMC 2007 L CORP.
FCMC 2007 M CORP.
FCMC 2007 N CORP
FCMC 2007 O CORP.
FCMC 2007 P CORP.
FCMC 2007 Q CORP.
FCMC 2007 R CORP.
FCMC 2007 S CORP.
FCMC 2007 T CORP.
FCMC 2007 U CORP
FCMC 2007 V CORP.
FCMC 2007 W CORP.
FCMC 2007 X CORP.
FCMC 2007 Y CORP.
FCMC 2007 Z CORP
FCMC 2007 AA CORP.
FCMC 2007 AB CORP.
FCMC 2007 AC CORP.
FLOW 2006 A CORP.
FLOW 2006 B CORP.
FLOW 2006 C CORP.
FLOW 2006 D CORP.
FLOW 2006 E CORP.
FLOW 2006 F CORP.
FLOW 2006 G CORP.
FLOW 2006 H CORP.
FLOW 2007 A CORP.
FLOW 2007 B CORP
FLOW 2007 C CORP.
FLOW 2007 D CORP.
RONTEX CORPORATION
SIX HARRISON CORPORATION
HARRISON FIRST CORPORATION
HARRISON FINANCIAL ASSOCIATES, INC.
HARRISON FUNDING CORPORATION
FCMC Corporate Refinance
FLOW PURCHASE 98 CORPORATION
TRIBECA LENDING CORP.
RONTEXT 1617 CORPORATION
RONTEX 1617 CORPORATION
JUNIPER CORP.
NEWPORT 50 CORPORATION
FORT 100 CORPORATION

6



--------------------------------------------------------------------------------



 



              SCHEDULE 1   Franklin Borrowers

FORT 100 B CORPORATION
SIX HARRISON CORPORATION
HUDSON MANAGEMENT CORPORATION
TRIBECA FUNDING CORPORATION
EMGOLD 57 CORP.
ISLAND 52 CORPORATION
NEW HAVEN 58 CORPORATION
NORWICH 42 CORPORATION
FLOW 2007 E CORP.
FRANKLIN CREDIT ASSET CORPORATION

7



--------------------------------------------------------------------------------



 



EXHIBIT 7(f)
CLOSING MEMORANDUM
FIRST AMENDED AND RESTATED FORBEARANCE AGREEMENTS WITH
FRANKLIN CREDIT MANAGEMENT CORPORATION AND
TRIBECA LENDING CORP., et al.
THE HUNTINGTON NATIONAL BANK, LENDER
C/M # 0038006-169945

          I.  
HUNTINGTON PARTIES:
       
 
       
HNB:
       
 
       
The Huntington National Bank
  Alan D. Seitz, Senior Vice President    
 (“Lender” or “HNB”)
   (614) 480-5355    
2361 Morse Road (NC3W67)
   (614) 480-480-3795 (Fax)    
Columbus, OH 43229
  e-mail: alan.seitz@huntington.com
 
   
 
  Blake Sousa    
 
   (614) 480-5320    
 
   (614) 480-3795 (Fax)    
 
  e-mail: blake.sousa@huntington.com    
 
       
41 South High Street
  Richard A. Cheap, Executive Vice President    
Columbus, OH 43215
   (614) 480-4647    
 (HC1002)
   (614) 480-5485 (Fax)    
 
  e-mail: Richard.cheap@huntington.com    
 
       
 (HCO523)
  Larry D. Case, Senior Vice President    
 
   (614) 480-4891    
 
   (614) 480-5404 (Fax)    
 
  e-mail: larry.case@huntington.com
 
   
 
  Daniel W. Morton, Senior Vice President    
 
   (614) 480-5760    
 
   (614) 480-5404 (Fax)    
 
  e-mail: dan.morton@huntington.com    
 
       
 
  Michael R. Cross, Senior Vice President    
 
   (614) 480-4498    
 
   (614) 480-3795 (Fax)    
 
  e-mail: michael.cross@huntington.com

- 1 -



--------------------------------------------------------------------------------



 



             
Attorneys for HNB:
       
 
       
PORTER, WRIGHT, MORRIS & ARTHUR LLP
  Timothy E. Grady, Esq.    
 (“PWMA”)
   (614) 227-2105    
41 South High Street, 31st Floor
   (614) 227-2100 (Fax)    
Columbus, OH 43215
  e-mail: tgrady@porterwright.com    
 
       
 
  Jack R. Pigman, Esq.    
 
   (614) 227-2119    
 
   (614) 227-2100 (Fax)    
 
  e-mail: jpigman@porterwright.com    
 
       
 
  Andrew M. Bojko, Esq.    
 
   (614) 227-2007    
 
   (614) 227-2100 (Fax)    
 
  e-mail: abojko@porterwright.com    
 
       
 
  Susan E. Portwood (paralegal)    
 
   (614) 227-2173    
 
   (614) 227-2100 (Fax)    
 
  e-mail: sportwood@porterwright.com    
 
    II.  
ADDITIONAL LENDER PARTIES:
       
 
       
M & I Marshall & Ilsley Bank, a Wisconsin
  Mark Schaus    
state-chartered bank (“M&I”)
  e-mail: Mark.Schaus@micorp.com    
 
       
 
  Thomas Johnson    
 
  e-mail: Thomas.Johnson@micorp.com    
 
       
 
  Tom O’Neill    
 
  e-mail: Tom.O’Neill@micorp.com    
 
       
Attorneys for M&I:
       
 
       
Michael Best & Friedrich
  Thor Lundgren, Esq.    
 
  e-mail: KTLundgren@michaelbest.com    
 
       
 
  Brent Stork, Esq.    
 
  e-mail: BAStork@michaelbest.com    
 
       
BOS (USA) Inc., a Delaware corporation (“BOS”)
  Christine Renard    
 
  e-mail: christinerenard@bankofscotlandusa.com    
 
       
 
  A. L. Uluatam    
 
  e-mail: aluluatam@bankofscotlandusa.com    
Attorneys for BOS:
       
 
    III.  
BORROWER/GUARANTOR PARTIES:
       
 
       
Borrowers:
   

- 2 -



--------------------------------------------------------------------------------



 



             
Franklin Credit Management Corporation,
  Kevin P. Gildea, Esq.    
a Delaware corporation (“FCMC”) and
   (201) 604-1800, Ext. ___    
Subsidiaries (the “Franklin Borrowers”)
   (201) 604-4505    
101 Hudson Street, 25th Floor
   (201) 604-1818 (Fax)    
Jersey City, NJ 07302
  e-mail: kgildea@franklincredit.com    
 
       
Organizational No.: 2152904
       
 
       
Tribeca Lending Corp., a New York
       
Corporation (“Tribeca”) and Subsidiaries
       
 (together with Tribeca, the “Tribeca Borrowers”)
       
6 Harrison Street
       
New York, NY 10013
       
 
       
Organizational No.: None
       
 
       
Franklin Credit Asset Corporation,
       
a Delaware corporation (“Asset”)
       
 
       
101 Hudson Street, 25th Floor
       
Jersey City, NJ 07302
       
Organizational No.: 4601231
       
 
       
Guarantors:
   
 
   
FCMC
       
 (see Borrower section above)
       
 
       
Franklin Credit Holding Corporation,
       
a Delaware corporation (“Holding”)
       
101 Hudson Street
       
Jersey City, NJ 07302
       
Organizational No.: 4581520
       
 
       
[FRANKLIN CREDIT TRUST SERIES I], a Delaware
       
statutory trust (“Franklin Trust”)
       
 
       
101 Hudson Street, 25th Floor
       
Jersey City, NJ 07302
       
Organizational No.: [                    
       
 
       
[TRIBECA LENDING TRUST SERIES I], a Delaware
       
statutory trust (“Tribeca Trust” and together
       
with Franklin Trust, collectively, the
“Trusts”)
       
 
       
101 Hudson Street, 25th Floor
       
Jersey City, NJ 07302
       
Organizational No.: [                    
       
 
       
Related Borrower Parties:
   

- 3 -



--------------------------------------------------------------------------------



 



             
Franklin Credit Loan Servicing, LLC, a
       
Delaware limited liability company (“Franklin
       
Servicing LLC”)
       
 
       
101 Hudson Street, 25th Floor
       
Jersey City, NJ 07302
       
Organizational No.: 4588487
       
 
       
Attorneys for Borrowers and Guarantors:
   
 
   
Thacher Proffitt & Wood LLP (“TPW”)
  Stephen F. Ornstein, Esq.    
1700 Pennsylvania Ave, NW
   (202) 347-8400    
Washington, DC 20006
   (202) 626-1930 (Fax)    
 
  e-mail: sornstein@tpw.com    
 
       
 
  Matthew Dyckman    
 
   (202) 626-5647    
 
   (202) 626-1930 (Fax)    
 
  e-mail: mdyckman@tpw.com
 
   
Thacher Proffitt & Wood LLP
  E. Lee Smith, Esq.    
Two World Financial Center
   (212) 912-7659    
New York, NY 10281
   (212) 912-7751 (Fax)    
 
  e-mail: esmith@tpw.com    
 
       
 
  Matthew S. Yoon, Esq.    
 
   (212) 912-7584    
 
   (212) 912-7751 (Fax)    
 
  e-mail: myoon@tpw.com    
 
       
Kramer Levin Naftalis & Frankel LLP (“KLNF”)
  J. Michael Mayerfeld    
1177 Avenue of the Americas
  Partner    
New York, NY 10036
   (212) 715-9346    
 
   (212) 715-8346 (Fax)    
 
  e-mail: jmayerfeld@KRAMERLEVIN.com    
 
    IV.  
THIRD PARTY TRUSTEES:
       
 
       
Deutsche Bank Trust Company Delaware, a Delaware banking corporation, as
Delaware Trustee (“Delaware Trustee”)
       
 
       
1011 Centre Road
       
Suite 200
       
Wilmington, DE 19805
       
Attention: Corporate Trust Administration
       
 (302) 636-3392
       
 (302) 636-3399 (Fax)
   

- 4 -



--------------------------------------------------------------------------------



 



             
Deutsche Bank National Trust Company, a national banking association, as
Certificate Trustee 
   
(“Certificate Trustee”)
       
 
       
1761 East St. Andrew Place
       
Santa Ana, CA 92705-4934
       
Attention: Trust Administration – FM0801
       
 (714) 247-6000
       
 (714) 247-6478 (Fax)
       
 
       
Attorneys for Third Party Trustees:
  [TBD]

                  Responsible   Document     Document   Party   Number  
Signatories
A. FRANKLIN LOAN DOCUMENTS
           
 
           
1. First Amended and Restated Forbearance Agreement and Amendment to Credit
Agreements
  PWMA   1455771   FCMC, FCMC Borrowers, Holding, Asset,
Exhibit 7(f) – Closing Memorandum
  PWMA   1452129   —
Schedule 1 – FCMC Borrowers
  PWMA   1407135   —
Schedule 3 – Tranche Principal Balances
  HNB   1460903   —
Schedule 6 – Existing Letters of Credit
  HNB   1460889   —
Schedule 9(e) – Other Indebtedness
  FCMC   1460788   —
Schedule 11 – Post-Closing Items
  PWMA   In 1455771   —
Schedule 12(l) – Deposit Accounts, Security Accounts and Investments
  FCMC   In 1455771   —
Other Schedules/Exhibits to be identified
  PWMA/ FCMC       —
 
           
2. Guaranty made by Holding in favor of Lender in connection with loans to FCMC
Borrowers
  PWMA   1457093   Holding
 
           
3. Guaranty made by Franklin Trust in favor of Lender in connection with loans
to FCMC Borrowers
  PWMA   1459643   Franklin Trust
 
           
4. Guaranty made by Tribeca Trust in favor of Lender in connection with loans to
FCMC Borrowers
  PWMA   1463992   Tribeca Trust
 
           
5. Joinder No. 3 to Franklin Security Agreement dated November 15, 2007 by
Holding and Asset
  PWMA   1451997   Holding, Asset,
Schedule 1 - State of Incorporation; Principal Executive Office
  FCMC        
Schedule 2 - Pledged Collateral
  FCMC        
Schedule 3 - Filings
  FCMC        
Schedule 4 - Location of Inventory and Equipment
  FCMC        
Schedule 5 - Intellectual Property
  FCMC        
Schedule 6 - Deposit Accounts; Securities Accounts
  FCMC        
Schedule 7 - Commercial Tort Claims
  FCMC        
Schedule 8 - Permitted Liens
  FCMC        
 
           
6. Security Agreement by Franklin Trust
  PWMA   1459657   Franklin
Schedule 1 - State of Incorporation; Principal Executive Office
  FCMC       Trust
Schedule 2 - Pledged Collateral
  FCMC        
Schedule 3 - Filings
  FCMC        

- 5 -



--------------------------------------------------------------------------------



 



                  Responsible   Document     Document   Party   Number  
Signatories
Schedule 4 - Location of Inventory and Equipment
  FCMC        
Schedule 5 - Intellectual Property
  FCMC        
Schedule 6 - Deposit Accounts; Securities Accounts
  FCMC        
Schedule 7 - Commercial Tort Claims
  FCMC        
Schedule 8 - Permitted Liens
  FCMC        
 
           
7. Intentionally Deleted
           
 
           
8. Intentionally Deleted
           
 
           
9. Delivery of original Stock/Unit Certificates pledged by Holding (Holding to
supply copies of certificates – front and back)
  Holding   —   Holding
 
           
a. FCMC
           
b. Asset
           
c. Franklin Servicing LLC
           
d. Tribeca Lending Corp.
           
 
           
10. Stock Powers/Unit Powers by Holding [PWMA as to form]
  PWMA/
Borrowers   Forms
1456436   Holding; Witness

      1456614    
 
           
11. Delivery of original Stock Certificates pledged by Asset (Asset to supply
copies of certificates – front and back )
  Borrowers   —   Asset
a. Subsidiaries of Asset
           
 
           
12. Stock Powers by Asset
  PWMA/ Borrowers   Form 1457364   Asset
 
           
13. Pledge Amendment for stock and membership interests [by Holding in FCMC,
Asset, Franklin Servicing LLC and Tribeca Lending Corp., by Asset in
Subsidiaries of Asset, and by FCMC in Sherbrooke and Wallace-Holland)
  PWMA   1456415   FCMC, FCMC Borrowers, Holding, Asset
 
           
FCMC to complete schedules of stock and membership certificates being pledged
  FCMC        
 
           
14. Pledge Amendment from FCMC and Asset in respect to the Franklin Trust
Certificate
  PWMA   1460292   FCMC, Asset
 
           
FCMC to complete schedule of trust certificate being pledged
  FCMC        
 
           
15. Delivery of Original Trust Certificate
  FCMC   —    
 
           
16. Master Trust Agreement for Franklin Credit Trusts and other Trust documents
  Borrowers   —   FCMC, Tribeca, Certificate Trustee, Delaware Trustee, [others
TBD]
 
           
17. Certification of Schedule 1 (Master Trust Agreement – List of Transferred
Assets) regarding Franklin
  FCMC   1462548   FCMC
 
           
18. Loan Servicing Agreement
  Borrower   —   FCMC; Asset and its
 
          Subsidiaries;
 
          Tribeca and its
 
          Subsidiaries
 
           
19. Assignment Agreement – SWAP documents with the following exhibits:
  HNB/   HNB Doc   FCMC; Holding;

  PWMA       Lender

- 6 -



--------------------------------------------------------------------------------



 



                  Responsible   Document     Document   Party   Number  
Signatories
a. Exhibit A – Interest Rate Swap Confirmation
      HNB Doc    
b. Exhibit B – Schedule to the 1992 ISDA Master Agreement
      HNB Doc    
 
           
19A Consent of M&I Marshall & Ilsley Bank
  HNB   HNB Doc   M&I
19B Consent of HBI
  HNB   HNB Doc   HBI
19C Swap Guaranty
  PWMA   1415566   Tribeca
20. Collateral Assignment of Proprietary Leases with Wallace-Holland Owners
Corp. with Exhibit A – Copy of Lease
  PWMA   1459993   FCMC; Lender; Wallace-Holland
 
           
21. Collateral Assignment of Proprietary Leases with The Sherbrooke Co-Op, Inc.
with Exhibit A – Copy of Lease
  PWMA   1449555   FCMC; Lender; Sherbrooke
 
           
22. Stock Powers in respect to collateral assignment of FCMC’s interests in the
Proprietary Lease
  PWMA   1457355   FCMC
 
           
23. Delivery of original Stock Certificates pledged by FCMC (FCMC to supply
copies of certificates – front and back )
  FCMC   —    
a. Sherbrooke
           
b. Wallace-Holland
           
 
           
B. TRIBECA LOAN DOCUMENTS
           
 
           
24. First Amended and Restated Tribeca Forbearance Agreement and Amendment to
Credit Agreements
  PWMA   1460150   Tribeca and other

          Tribeca Borrowers,
 
          FCMC, Holding
Exhibit 7(f) – Closing Memorandum
  PWMA   1452129    
Schedule 1 – Tribeca Borrowers
  PWMA   1407135    
Schedule 3 – Tranche Principal Balances
  HNB   1460905    
Schedule 9(e) – Other Indebtedness
  FCMC   1460793    
Schedule 11 – Post-Closing Items
  PWMA   In 1460150    
Schedule 12(l) – Deposit Accounts, Security Accounts and Investments
  FCMC   In 1460150    
Other Schedules/Exhibits to be identified
  PWMA/ FCMC        
 
           
25. Guaranty by Holding in favor of Lender in connection with loans to Tribeca
and other Tribeca Borrowers
  PWMA   1457110   Holding
 
           
26. Guaranty by Franklin Trust in favor of Lender in connection with loans to
Tribeca and other Tribeca Borrowers
  PWMA   1464012   Franklin Trust
 
           
27. Guaranty by Tribeca Trust in favor of Lender in connection with loans to
Tribeca and other Tribeca Borrowers
  PWMA   1464037   Tribeca Trust
 
           
28. Joinder No. 3 to Tribeca Security Agreement dated December 28, 2007
  PWMA   1456399   Holding
Schedule 2 - State of Incorporation; Principal Executive Office
  Holding        
Schedule 3 - Pledged Collateral
  Holding        
Schedule 4 - Filings
  Holding        
Schedule 5 - Location of Inventory and Equipment
  Holding        
Schedule 6 - Intellectual Property
  Holding        

- 7 -



--------------------------------------------------------------------------------



 



                  Responsible   Document     Document   Party   Number  
Signatories
Schedule 7 - Deposit Accounts; Securities Accounts
  Holding        
Schedule 8 - Commercial Tort Claims
  Holding        
Schedule 9 - Permitted Liens
  Holding        
 
           
29. Security Agreement by Tribeca Trust
  PWMA   1464065   Tribeca Trust
Schedule 1 - State of Incorporation; Principal Executive Office
  FCMC        
Schedule 2 - Pledged Collateral
  FCMC        
Schedule 3 - Filings
  FCMC        
Schedule 4 - Location of Inventory and Equipment
  FCMC        
Schedule 5 - Intellectual Property
  FCMC        
Schedule 6 - Deposit Accounts; Securities Accounts
  FCMC        
Schedule 7 - Commercial Tort Claims
  FCMC        
Schedule 8 - Permitted Liens
  FCMC        
 
           
30. Intentionally Deleted
           
 
           
31. Intentionally Deleted
           
 
           
32. Pledge Amendment for the Tribeca Trust Certificates by Tribeca
  PWMA   1456648   Tribeca

         
Tribeca to complete schedule of trust certificate being pledged
  Tribeca        
 
           
33. Delivery of Original Tribeca Trust Certificate
  Tribeca   —    
 
           
34. Master Trust Agreement and other Trust documents
  Borrowers   —   FCMC, Tribeca,
 
          Certificate
 
          Trustee, Delaware
 
          Trustee, [others
 
          TBD]
 
           
35. Certification of Schedule 1 (Master Trust Agreement – List of Transferred
Assets) regarding Tribeca
  FCMC   1462548   FCMC
 
           
C. CLOSING REQUIREMENTS RELATED TO BOTH LOANS
           
 
           
36. Closing Certificate of FCMC (PWMA as to form) with the following Exhibits:
  FCMC   1456664   FCMC
 
           
a. Corporate resolutions of Board of Directors authorizing execution, delivery
and performance of loan documents for FCMC (PWMA as to form)
  FCMC        
b. Certificate of Good Standing – State of Delaware
  FCMC        
c. Certified Copy of Certificate of Incorporation – State of Delaware
  FCMC        
d. Bylaws
  FCMC        
 
           
37. Certification of Board of Directors of each FCMC Borrower authorizing
execution, delivery and performance of loan documents (PWMA as to form)
  FCMC   1456652   FCMC Borrowers
 
           
38. Closing Certificate of Tribeca (PWMA as to form) with the following
Exhibits:
  Tribeca   1456687   Tribeca
 
a. Corporate resolutions of Board of Directors authorizing execution, delivery
and performance of loan documents for Tribeca (PWMA as to form)
  Tribeca        

- 8 -



--------------------------------------------------------------------------------



 



                  Responsible   Document     Document   Party   Number  
Signatories
b. Certificate of Good Standing – State of New York
  Tribeca        
c. Certified Copy of Articles of Incorporation - State of New York
  Tribeca        
d. Bylaws
  Tribeca        
 
           
    39. Certification of Board of Directors of each Tribeca Borrower authorizing
execution, delivery and performance of loan documents (PWMA as to form)
  Tribeca   1456656   Tribeca Borrowers
 
           
    40. Closing Certificate of Holding (PWMA as to form) with the following
Exhibits:
  Holding   1457092   Holding
 
           
a. Corporate resolutions authorizing execution, delivery and performance of loan
documents for Holding (PWMA as to form)
  Holding        
b. Certificate of Good Standing – State of Delaware
  Holding        
c. Certified Copy of Certificate of Incorporation – State of Delaware
  Holding        
d. Amended and Restated By-Laws
  Holding        
 
           
41. Closing Certificate of Asset (PWMA as to form) with the following Exhibits:
  Asset   1457094   Asset
 
           
a. Corporate resolutions authorizing execution, delivery and performance of loan
documents for Asset (PWMA as to form)
  Asset        
b. Certificate of Good Standing – State of Delaware
  Asset        
c. Certified Copy of Certificate of Incorporation – State of Delaware
  Asset        
d. Bylaws
  Asset        
 
           
    42. Closing Certificate by FCMC regarding Franklin Trust (PWMA as to form)
with the following Exhibits:
  FCMC/   1457095   FCMC

  Franklin Trust        
 
           
a. Resolutions authorizing execution, delivery of loan documents for Franklin
Trust (PWMA as to form)
  Trust        
b. Certificate of Good Standing – State of Delaware
  Trust        
c. Certified Copy of Certificate of Trust - State of Delaware
  Trust        
d. Master Trust Agreement [other Trust documents]
  Trust        
    43. Closing Certificate by Tribeca regarding Tribeca Trust (PWMA as to form)
with the following Exhibits:
  Tribeca/ Tribeca   1464337   Tribeca

  Trust        
a. Resolutions authorizing execution, delivery of loan documents for Tribeca
Trust (PWMA as to form)
  Trust        

- 9 -



--------------------------------------------------------------------------------



 



                  Responsible   Document     Document   Party   Number  
Signatories
b. Certificate of Good Standing – State of Delaware
  Trust        
c. Certified Copy of Certificate of Trust - State of Delaware
  Trust        
d. Master Trust Agreement [other Trust documents]
  Trust        
 
           
    44. Closing Certificate of Trustees with the following Exhibits:
  Trustees       Trustees
 
           
a. Standing Resolution
           
b. Incumbency Certificate
           
 
           
    44A. Side Letter for Trust Expenses
  PWMA   1459828   Lender; Certificate
 
          Trustee; Delaware
 
          Trustee
 
           
    45. Authorization to File UCC Financing Statements
  PWMA   1457173   Holding, Asset,
 
      1457175   Franklin Trust,
 
      1457178   Tribeca Trust
 
      1457180    
 
           
    46. UCC-1 Financing Statement for the following - Personal Property filed
with the Delaware Secretary of State
  PWMA       Signatures not required
 
           
a. Holding
      a. PDF    
b. Asset
      b. PDF    
c. Franklin Trust
      c. PDF    
d. Tribeca Trust
      d. PDF    
 
           
    47. Opinions of Counsel
  TPW/   1460009   Borrowers’ Counsel
 
           
a. In-House Opinion in respect to FCMC Forbearance Agreement
  Borrower   1460009 (form)    

      1460088    
b. In-House Opinion in respect to Tribeca Forbearance Agreement
           
c. NY/Delaware Opinion — general
           
d. NY/Delaware Opinion – security interest
           
 
           
    48. Lender Loss Payable and Additional Insured Insurance Endorsements for
personal property, real property, and liability insurance of FCMC, FCMC
Borrowers, Tribeca, Tribeca Borrowers, Holding, Asset, Franklin Trust and
Tribeca Trust naming The Huntington National Bank as lender loss payee for
personal property and as additional insured for liability insurance (to be
approved by PWMA)
  FCMC   —   Agent/Insurance Company
 
           
    49. Certificates of Insurance including, without limitation, form ACORD 27
Evidence of Insurance Certificate, for personal property, and liability
insurance of FCMC, FCMC Borrowers, Tribeca, Tribeca Borrowers, Holding, Asset,
Franklin Trust and Tribeca Trust naming The Huntington National Bank as lender
loss payee for personal and real property insurance and as additional insured
for liability insurance (to be approved by PWMA)
  FCMC   —   Agent/Insurance Company

- 10 -



--------------------------------------------------------------------------------



 



                  Responsible   Document     Document   Party   Number  
Signatories
    50. Concurrence by Participants
  [____]        
a. M & I
          M&I
b. Bank of Scotland
          Bank of Scotland
c. Huntington Finance
          Huntington Finance
 
           
    51. Lender’s approval of all Transaction Documents including merger
documents and assignment documents (copies to be provided by FCMC)
  PWMA/
FCMC       HNB

           
 
           
    52. Administrative Services Agreement
  FCMC        

- 11 -



--------------------------------------------------------------------------------



 



SCHEDULE 3
Tranche Principal Balances  
Franklin Forbearance Agreement Aggregate Principal    
Balances of Commercial Loans

              Total  
Tranche A
  $ 508,246,810.36    
Tranche B-1
  $ 70,051,123.50  
Tranche B-2
  $ 61,110,686.61  
Tranche B-3
  $ 79,051,123.50  
Tranche B-4
  $ 79,051,123.50  
Tranche B-5
  $ 25,000,000.00  
Total Tranche B
  $ 314,264,057.11  
Tranche C
  $ 125,000,000.00  
Tranche D
  $ 1,656,390.72  
 
     
Total FB Debt (Franklin)
  $ 949,167,258.19  
 
       
$375,956,002.00
    80.6186 %
$90,383,187.00
    19.3814 %
$466,339,189.00
    100.0000 %

 

*   Table does not include unfunded debt or “Static Loans”   *   Balances as of
12/05/2008

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
Letters of Credit
1. Letter of Credit No. OSB.004679 issued April 13, 2007, as amended May 7,
2007, October 4, 2007, December 19, 2007 and July 15, 2008; Franklin Credit
Management Corporation, Applicant and Travelers Casualty and Surety Company of
America, Beneficiary in the current amount of $6,272,750.00, with an expiry date
of April 13, 2009.
2. Irrevocable Standby Letter of Credit No. OSB.004680 issued April 12, 2005;
Franklin Credit Management Corporation, Applicant and Lehman Brothers Holdings
Inc., Beneficiary in the amount of $190,500.00 with an expiry date of
December 31, 2010.

 



--------------------------------------------------------------------------------



 



SCHEDULE 9(e)
OTHER INDEBTEDNESS
1. Static Loans

 



--------------------------------------------------------------------------------



 



SCHEDULE 11

              Date Due   Franklin Post-Closing Item
1.
  January 15, 2009   Close all deposit accounts and securities accounts other
than accounts at Huntington or its affiliates or other financial institutions
satisfactory to Lender.
 
       
2.
  January 15, 2009   Holding, the applicable Borrower or such other Subsidiary
owning or having control of any REO Property transfer such REO Property to
Tribeca Lending Corporation (other than certain cooperatives identified to
Lender in respect of which FCMC shall have pledged the shares thereof to Lender
pursuant to Loan Documents in form and substance satisfactory to Lender). Lender
shall have a first Lien on the capital stock and all other equity interests in
Tribeca Lending Corporation pursuant to the terms of Loan Documents in all
respects satisfactory to Lender.
 
       
3.
  January 15, 2009   Holding or FCMC shall have used good faith efforts to enter
into or assume employment contracts satisfactory to Lender with the following
members of executive management of Holding:
 
      Alexander Gordon Jardin, Chief Executive Officer
 
      Paul D. Colasono, Chief Financial Officer
 
      William F. Sullivan, Chief Operating Officer
 
      Michael Blair, Chief Operating Officer, Loan Servicing
 
      Kevin P. Gildea, Chief Legal Officer
 
      Robert Palmer, Chief Information Officer; and
 
      Joseph Caiazzo, Risk Manager
 
       
4.
  February 2, 2009   Completion of transfer of record assignments from FCMC and
Tribeca to the Trusts
 
       
5.
  February 2, 2009   Receipt by Lender of assignments in blank for each Mortgage
Loan in which any of the Loan Parties (including each Trust) has an interest
 
       
6.
  December 31, 2008   8 Corrected Stock Powers
 
       
7.
  January 6, 2009   Collateral Assignment of Proprietary Leases with The
Sherbrooke Co-Op, Inc.
 
       
8.
  January 6, 2009   Three original signature pages to the Collateral Assignment
of Proprietary Leases by Wallace-Holland Owners Corp.
 
       
9.
  January 6, 2009   Lender Loss Payable and Additional Insured Insurance
Endorsements
 
       
10
  January 6, 2009   Assignment and Assumption for US Bank Custodial Agreement
fully executed by the parties
 
       
11.
  January 6, 2009   Notice of Change of Borrower for LaSalle Custodial Agreement
 
       
12.
  January 6, 2009   Copy of Tax Opinion of Deloitte & Touche
 
       
13.
  January 6, 2009   Copy of Tax Opinion of Thacher Proffitt
 
       
14.
  January 6, 2009   Consolidating proforma balance sheets dated as of the
Forbearance Effective Date of each of FCMC, Franklin Asset, Tribeca, Franklin
Servicing, Franklin Trust and Tribeca Trust, and a consolidated proforma balance
sheet dated as of the Forbearance Effective Date of Holding

 



--------------------------------------------------------------------------------



 



SCHEDULE 12(1)
DEPOSIT ACCOUNTS, SECURITY ACCOUNTS AND INVESTMENTS

1.   PNC escrow account for Alaska license, being account no. 80-37021119   2.  
HSBC escrow account for North Carolina license, being account no. 436004992   3.
  North Fork Bank/Capital One operating account, being account no. 9614008341

 